 



Exhibit 10.1
 
CREDIT AGREEMENT
-among-
W LAB ACQUISITION CORP.
as Borrower
-and-
NEXTERA ENTERPRISES, INC.
as Parent Company
-and-
The Several Lenders from Time to Time
Party to this Agreement
-and-
NEWSTAR FINANCIAL, INC.
as Administrative Agent
 
Dated as of: March 9, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.1.
  Other Interpretive Provisions     32  
1.2.
  Accounting Terms     32  
1.3.
  Rounding     33  
1.4.
  Times of Day     33  
2.1.
  Amounts and Terms of Commitments     33  
2.2.
  Requests for Borrowings     33  
2.3.
  Interest Elections for all Borrowings     34  
2.4.
  Reduction and Termination of Commitments     35  
2.5.
  Voluntary Prepayments     36  
2.6.
  Mandatory Prepayments     37  
2.7.
  Repayments of Principal     39  
2.8.
  Interest     40  
2.9.
  Fees     41  
2.10.
  Computation of Interest and Fees     41  
2.11.
  Evidence of Debt     41  
2.12.
  Payments Generally; Administrative Agent’s Clawback.     42  
2.13.
  Sharing of Payments     44  
2.14.
  Use of Proceeds     44  
3.1.
  Taxes     45  
3.2.
  Illegality     46  
3.3.
  Inability to Determine Rates     47  
3.4.
  Increased Costs     47  
3.5.
  Compensation for Losses     48  
3.6.
  Mitigation Obligations.     49  
3.7.
  Survival     49  
4.1.
  Conditions of Initial Credit Extension     49  
4.2.
  Conditions to all Credit Extensions     54  
5.1.
  Existence, Qualification and Power; Compliance with Laws     54  
5.2.
  Authorization; No Contravention     55  
5.3.
  Governmental Authorization; Other Consents     55  
5.4.
  Binding Effect     55  
5.5.
  Financial Statements; No Material Adverse Effect     55  
5.6.
  Litigation     56  
5.7.
  No Default     56  
5.8.
  Environmental Compliance     56  
5.9.
  Insurance     56  
5.10.
  Taxes     56  
5.11.
  ERISA Compliance     57  
5.12.
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    57  
5.13.
  Compliance with Laws     58  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
5.14.
  Existing Indebtedness, Liens and Investments; etc     58  
5.15.
  Transactions with Affiliates     58  
5.16.
  Corporate Structure; etc     59  
5.17.
  Title to Real Properties; etc     59  
5.18.
  Intellectual Property; Licenses; etc     59  
5.19.
  Rights in Collateral; Priority of Liens     60  
5.20.
  Deposit Accounts; etc     60  
5.21.
  WL Transaction Documents; etc     60  
5.22.
  Disclosure     61  
6.1.
  Financial Statements     62  
6.2.
  Certificates; Other Information     63  
6.3.
  Notices     65  
6.4.
  Payment of Obligations     66  
6.5.
  Preservation of Existence; etc     66  
6.6.
  Maintenance of Properties     66  
6.7.
  Maintenance of Insurance     66  
6.8.
  Compliance with Laws     66  
6.9.
  Books and Records     67  
6.10.
  Inspection Rights     67  
6.11.
  Use of Proceeds     67  
6.12.
  Additional Guarantors     67  
6.13.
  Collateral Records     67  
6.14.
  Deposit Accounts     68  
6.15.
  Identification of Subsidiaries; Provision of Collateral     68  
6.16.
  Additional WL Equity Investment and Information Regarding WL Transactions; etc
    71  
6.17.
  Key Man Life Insurance Assignment     71  
7.1.
  Liens     72  
7.2.
  Investments     73  
7.3.
  Indebtedness     75  
7.4.
  Fundamental Changes; etc     76  
7.5.
  Dispositions     77  
7.6.
  Restricted Payments     78  
7.7.
  Changes in Nature of Business; etc     81  
7.8.
  Transactions with Affiliates     82  
7.9.
  Burdensome Agreements     82  
7.10.
  Financial Covenants     82  
7.11.
  WL Transaction Documents; etc     84  
7.12.
  Use of Proceeds     84  
8.1.
  Events of Default     84  
8.2.
  Remedies Upon Event of Default     87  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
8.3.
  Application of Funds     87  
9.1.
  Appointment and Authorization of Administrative Agent     88  
9.2.
  Rights as a Lender     88  
9.3.
  Exculpatory Provisions     88  
9.4.
  Reliance by Administrative Agent     89  
9.5.
  Delegation of Duties     89  
9.6.
  Resignation of Administrative Agent     90  
9.7.
  Non-Reliance on Administrative Agent and Other Lenders     90  
9.8.
  No Other Duties; etc     91  
9.9.
  Administrative Agent May File Proofs of Claim     91  
9.10.
  Guaranty Agreement Matters     91  
9.11.
  Collateral Matters     92  
10.1.
  Amendments; etc     93  
10.2.
  Notices; Effectiveness; Electronic Communications     94  
10.3.
  No Waiver; Cumulative Remedies     96  
10.4.
  Expenses; Indemnity; Damage Waiver     96  
10.5.
  Payments Set Aside     97  
10.6.
  Successors and Assigns     98  
10.7.
  Treatment of Certain Information; Confidentiality     100  
10.8.
  Rights of Setoff     101  
10.9.
  Interest Rate Limitation     102  
10.10.
  Counterparts; Integration; Effectiveness     102  
10.11.
  Survival of Representations and Warranties     102  
10.12.
  Severability     103  
10.13.
  Replacement of Lenders     103  
10.14.
  Governing Law; Jurisdiction; etc     103  
10.15.
  WAIVER OF RIGHT TO TRIAL BY JURY     104  
10.16.
  USA PATRIOT Act Notice     105  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

      SCHEDULES          
SCHEDULE 2.1
  Commitments of Lenders and Applicable Percentages
SCHEDULE 5
  Disclosure Schedule
SCHEDULE 10.2
  Lending Offices/Notice Addresses

      EXHIBITS          
EXHIBIT A
  Form of Term Note
EXHIBIT B
  Form of Revolving Credit Note
EXHIBIT C
  Form of Guaranty Agreement
EXHIBIT D
  Form of Pledge Agreement
EXHIBIT E
  Form of Security Agreement
EXHIBIT F
  Form of Intellectual Property Security Agreement
EXHIBIT G
  Form of Key Man Life Insurance Assignment
EXHIBIT H
  Form of Landlord Consent
EXHIBIT I
  Form of Borrowing Request
EXHIBIT J
  Form of Compliance Certificate
EXHIBIT K
  Form of Closing Date Compliance Certificate
EXHIBIT L
  Form of Assignment and Assumption
EXHIBIT M
  Form of Legal Opinion of Special Counsel for Parent Company and Borrower

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     CREDIT AGREEMENT, dated as of March 9, 2006, among W LAB ACQUISITION CORP.,
a Delaware corporation (hereinafter, together with its successors in title and
assigns, called the “Borrower”), NEXTERA ENTERPRISES, INC., a Delaware
corporation (hereinafter, together with its successors in title and assigns,
called the “Parent Company” and, together with the Borrower, called,
collectively, the “Principal Companies” and, singly, a “Principal Company”), the
several financial institutions from time to time party to this Agreement as
lenders hereunder (collectively, “Lenders” and, individually, a “Lender”), and
NEWSTAR FINANCIAL, INC., as the administrative agent for the Lenders
(hereinafter, together with its successors as the administrative agent for the
Lenders, called the “Administrative Agent”).
     A. The Principal Companies have requested the Lenders to make available to
the Borrower senior secured credit facilities in the maximum aggregate principal
amount of $15,000,000, consisting of a senior secured term loan facility in the
aggregate principal amount of $10,000,000 and a senior secured revolving credit
facility in the aggregate principal amount of $5,000,000.
     B. The Lenders have agreed to make available to the Borrower the senior
secured credit facilities so requested upon the terms and subject to the
conditions contained in this Agreement.
     NOW, THEREFORE, in consideration of the mutual agreements, promises and
covenants contained herein, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
     Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
     “Acquisition” means, in relation to any Person, any transaction, or any
series of related transactions, in which such Person (a) acquires any business
or all or any substantial part of the Property of any other Person or any
division or other business unit thereof, whether through purchase of assets,
merger or otherwise, (b) directly or indirectly acquires ownership or Control of
at least a majority (in number of votes) of the voting Equity Interests in any
other Person, or (c) directly or indirectly acquires ownership or Control of at
least a majority of the Equity Interests of any other Person.
     “Acquisition Documentation” means, collectively, in relation to any
Acquisition undertaken and completed or (as the case may be) to be undertaken
and completed by any Subsidiary Loan Party: (a) the purchase agreements, merger
agreements or other similar Instruments pursuant to which such Acquisition is or
(as the case may be) is to be effected; and

 



--------------------------------------------------------------------------------



 



(b) all schedules, exhibits, annexes and amendments thereto and all material
side letters and agreements affecting the terms thereof or to be entered into in
connection therewith.
     “Administrative Agent” means NewStar Financial, Inc., acting in its
capacity as the administrative agent for the Lenders and other Secured Parties
under the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.2, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under direct or indirect common
Control with such Person; provided, however, that, for purposes of this
Agreement and the other Loan Documents: (a) Mounte LLC and its Affiliates shall
be deemed to be an Affiliate of the Borrower and each of the Subsidiary
Guarantors; (b) the Parent Company shall be deemed to be an Affiliate of the
Borrower and each of the Subsidiary Guarantors; (c) each of the Excluded
Subsidiaries shall be deemed to be an Affiliate of the Borrower and each of the
Subsidiary Guarantors; (d) the Borrower shall not be deemed to be an Affiliate
of any of the Subsidiary Guarantors; (e) none of the Subsidiary Guarantors shall
be deemed to be an Affiliate of the Borrower or any of the other Subsidiary
Guarantors; and (f) none of the Lenders or the Administrative Agent shall be
deemed to be an Affiliate of the Parent Company, the Borrower or any of their
Subsidiaries.
     “Affiliate Transaction” means any of the following transactions or
arrangements: (a) the making by the Borrower or any of the Subsidiary Guarantors
of any payment or prepayment (whether of principal, premium, interest or any
other sum) of or on account of, or any payment or other distribution by the
Borrower or any of the Subsidiary Guarantors on account of the redemption,
repurchase, defeasance or other acquisition for value of, any Indebtedness of
any kind whatsoever (i) of any Affiliates of the Borrower, or (ii) of the
Borrower or any of the Subsidiary Guarantors to any Affiliates of the Borrower;
(b) the making of any loans, advances or other Investments of any kind
whatsoever by the Borrower or any of the Subsidiary Guarantors to or in any
Affiliates of the Borrower or to or in any holder of any Indebtedness described
in clause (a) of this definition; (c) the Disposition by the Borrower or any of
the Subsidiary Guarantors of all or any part of its Property to, or for the
direct or indirect benefit of, any Affiliates of the Borrower; (d) the
incurrence by the Borrower or any of the Subsidiary Guarantors of any
Indebtedness to any Affiliates of the Borrower; (e) the declaration or payment
by the Borrower or any of the Subsidiary Guarantors of any dividends or other
distributions on account of, or the making by the Borrower or any of the
Subsidiary Guarantors of any payment or other distribution on account of the
purchase, repurchase, redemption or other acquisition for value of, any Equity
Interests or Securities of any Affiliates of the Borrower; (f) the payment, or
(as the case may be) the reimbursement, by the Borrower or any of the Subsidiary
Guarantors to any Affiliates of the Borrower of any fees, commissions, costs or
expenses of any kind; or (g) any other transaction or Contractual Obligation
between any Affiliates of the Borrower, on the

-2-



--------------------------------------------------------------------------------



 



one hand, and the Borrower, on the other hand, or between any Affiliates of the
Borrower, on the one hand, and any of the Subsidiary Guarantors, on the other
hand.
     “Agent Fee Letter” has the meaning specified in Section 2.9(b).
     “Aggregate Term Commitment” means the combined Term Commitments of all of
the Term Lenders, in the initial aggregate amount of $10,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.
     “Aggregate Revolving Commitment” means the combined Revolving Commitments
of all of the Revolving Lenders, in the initial aggregate amount of $5,000,000,
as such amount may be reduced from time to time pursuant to this Agreement.
     “Agreement” means this Credit Agreement, as amended, supplemented or
otherwise modified from time to time, and the schedules and exhibits hereto.
     “Amount” means, with respect to any Acquisition, all consideration paid or
payable in respect thereof, including consideration in the form of cash, Equity
Interests and other Property (all as valued at the time of such Acquisition),
and the assumption of Indebtedness or other obligations or liabilities;
provided, however, that, for purposes of this Agreement and the other Loan
Documents, consideration in the form of Permitted Equity Interests of the Parent
Company shall not be included in the determination of the Amount of any
Acquisition.
     “Anticipated Reinvestment Amounts” means, with respect to any Reinvestment
Election, the aggregate amount specified by the Borrower in one or more written
notices furnished to the Administrative Agent from time to time within ninety
(90) days after delivery of the related Reinvestment Notice as the aggregate
amount of the Net Cash Proceeds from the related Reinvestment Event that the
Borrower intends to use, or (as the case may be) intends to cause one or more
Subsidiary Guarantors to use, to purchase, construct or otherwise acquire
Reinvestment Assets.
     “Applicable Law” means, in relation to any Person or its Property, statutes
and rules and regulations thereunder and interpretations thereof by any
Governmental Authority charged with the administration or the interpretation
thereof, and orders, requests, directives, instructions and notices of any
Governmental Authority, in each case, applicable to or binding upon such Person
or any of its Property and having the force of law.
     “Applicable Margin” means, with respect to any of the Loans, a percentage,
per annum, determined by reference to the Consolidated Adjusted Leverage Ratio
with respect to the Parent Company and its Subsidiaries in effect from time to
time, all as set forth in the Pricing Grid below:
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



          PRICING GRID Consolidated         Adjusted Leverage   Base Rate  
Eurodollar Ratio   Loans   Rate Loans
> 3.00:1.00
  2.500%   3.750%
£ 3.00:1.00
       
> 2.50:1.00
  2.250%   3.500%
£ 2.50:1.00
       
³ 1.50:1.00
  2.000%   3.250%
< 1.50:1.00
  1.750%   3.000%

     The “Applicable Margin” shall be determined by reference to the
Consolidated Adjusted Leverage Ratio with respect to the Parent Company and its
Subsidiaries set forth in the most recent Compliance Certificate delivered
pursuant to Section 6.2(a). Any increase or decrease in the Applicable Margin
resulting from a change in the Consolidated Adjusted Leverage Ratio shall be
effective as of the first Business Day after the date on which the
Administrative Agent shall have received a Compliance Certificate pursuant to
Section 6.2(a). Promptly following receipt of the applicable information as and
when required under Section 6.2(a), the Administrative Agent shall give each
Lender facsimile or telephonic notice (confirmed in writing) of the Applicable
Margin in effect from such date. For purposes of this Agreement, the Applicable
Margin during the period beginning on the Closing Date and ending the first
Business Day after the date on which the Administrative Agent shall receive a
Compliance Certificate for the Fiscal Year ending December 31, 2006 shall be
determined on the basis of a Consolidated Adjusted Leverage Ratio with respect
to the Parent Company and its Subsidiaries greater than 3.00:1.00.
     “Asset Sale” means any direct or indirect Disposition (including any
Disposition of all or any part of the Borrower or any Subsidiary Guarantor by or
through the issue or sale of any Equity Interests of the Borrower or any such
Subsidiary Guarantor, and also including any Disposition pursuant to a sale and
leaseback transaction), whether in a single transaction or in a series of
related transactions, by any Loan Party of any businesses or Property of any
Loan Party, whether now owned or from time to time hereafter created, arising or
acquired, including Equity Interests (including Equity Interests of any such
Loan Party, but excluding Equity Interests of the Parent Company); provided,
however, that the term “Asset Sale” shall not include any Permitted
Dispositions.
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.6(b)), and accepted by the Administrative
Agent, in or substantially in the form of Exhibit L or any other form approved
by the Administrative Agent.

-4-



--------------------------------------------------------------------------------



 



     “Attorney Costs” means and includes all reasonable fees and disbursements
of any law firm or other external legal counsel actually incurred or sustained,
and, without duplication, the reasonable allocated cost of internal legal
counsel and other internal legal services, and all reasonable disbursements of
internal legal counsel and other internal legal services.
     “Attributable Indebtedness” means, as at any date, (a) in respect of any
Capital Lease of any Person, the Capitalized Lease Obligations with respect
thereto, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as at such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
     “Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination in full of the Revolving
Commitments pursuant to Section 2.4, and (c) the date of termination in full of
the Revolving Commitments pursuant to Section 8.2.
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%, and (b) the “prime rate” in
effect for such day. As used herein, the term “prime rate” means the rate of
interest identified and published by Bloomberg Professional Service on the PRIME
Page as the “Bloomberg Prime Rate,” as in effect from time to time, or, if no
“Bloomberg Prime Rate,” then the interest rate identified and published by
Bloomberg Professional Service as the “Prime Rate”. The “prime rate” is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Each change in the “prime rate” shall be effective from
and including the date on which such change is identified and published by
Bloomberg Professional Service on the PRIME Page.
     “Base Rate Loan” means any Loan that bears interest at an interest rate
based on the Base Rate.
     “Borrower” has the meaning specified in the Preamble hereto.
     “Borrower Overhead Expense Items” has the meaning specified in
Section 7.6(c).
     “Borrowing” means any borrowing hereunder consisting of simultaneous Loans
of the same Type (and, in the case of Eurodollar Rate Loans, having the same
Interest Period) made to the Borrower on the same Borrowing Date by the Lenders
pursuant to Section 2.1.
     “Borrowing Date” means, in relation to any Loan, the date on which the
Borrowing of such Loan is disbursed to the Borrower.
     “Borrowing Request” means any request by the Borrower for a Borrowing or
(as the case may be) for a continuation or conversion in accordance with
Section 2.2 or Section 2.3 and in or substantially in the form of Exhibit I or
any other form approved by the Administrative Agent.

-5-



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Applicable Laws of, or
are in fact closed in, the State where the Administrative Agent’s Office is
located, and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank Eurodollar market.
     “Capital Assets” means, with respect to any Person, all equipment, fixed
assets and Real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to Property, plant or equipment on the
balance sheet of such Person.
     “Capital Expenditures” means, with respect to any Person for any period,
all expenditures made directly or indirectly by such Person during such period
for Capital Assets (whether paid in cash or other consideration or accrued as a
liability and, including, without limitation, all expenditures for maintenance
and repairs which are required, in accordance with GAAP, to be capitalized on
the books of such Person).
     “Capital Lease” has the meaning specified in the definition of the term
“Capital Lease Obligations”.
     “Capital Lease Obligations” means, with respect to any Person, all
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangements conveying the right to use) real or personal Property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases (each, a “Capital Lease”) on a balance sheet of
such Person under GAAP, and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof that would
appear on the balance sheet of such Person prepared as at such time in
accordance with GAAP.
     “Change in Control” means any event or series of related events as a result
of which: (a) Persons in the Existing Investor Group shall collectively cease to
be “beneficial owners” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) (whether directly, or indirectly through one or more
intermediaries) of (i) voting Equity Interests in the Parent Company having more
than fifty-one percent (51%) of the combined total voting power of all classes
of Equity Interests in the Parent Company, or (ii) Equity Interests in the
Parent Company entitled, upon any voluntary or involuntary liquidation of the
Parent Company, to more than twenty-one percent (21%) of all assets of the
Parent Company then available for distribution to holders of the Equity
Interests as such; (b) a majority of the members of the Board of Directors of
the Parent Company shall cease to constitute Continuing Directors; (c) the
Parent Company shall cease to own and Control (both legally and beneficially)
one hundred percent (100%) of all of the issued and outstanding Equity Interests
in the Borrower; or (d) Millin shall, at any time prior to the fourth
anniversary of the Closing Date and for any reason, except for termination for
cause or by reason of his resignation or his other voluntary action, death or
disability, (i) cease to be a member of the Board of Directors of the Parent
Company, or (ii) cease to be employed by the Borrower as the chief executive
officer of the Borrower, and, within one hundred and twenty (120) days after the
occurrence of such event, the Board of Directors of the Borrower shall not have
appointed a new chief executive officer of the Borrower approved by the
Administrative Agent and Required Lenders.

-6-



--------------------------------------------------------------------------------



 



     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the Borrowing Date on which the first Credit
Extensions are made or to be made by the Lenders to the Borrower hereunder.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means, collectively, any and all assets and rights and
interests in or to Property of each of the Principal Companies and the other
Loan Parties on which any Liens are granted or purported to be granted in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
any of the Collateral Documents.
     “Collateral Documents” means, collectively, the Security Agreement, the
Pledge Agreement, the Intellectual Property Security Agreements, the Key Man
Life Insurance Assignment, and all other Security Instruments executed and
delivered to the Administrative Agent on the date hereof or from time to time
thereafter by any of the Principal Companies or Subsidiary Guarantors pursuant
to any of the Loan Documents.
     “Commitment” means, for each Lender, its Term Commitment or Revolving
Commitment, as the context may require.
     “Compliance Certificate” means a Compliance Certificate, in or
substantially in the form of Exhibit J or otherwise in such other form as shall
from time to time be agreed by the Principal Companies and the Administrative
Agent in accordance with the terms of this Agreement, duly executed by a
Responsible Officer of each Principal Company and delivered pursuant to
Section 6.2(a) or (as the case may be) other provisions of this Agreement.
     “Consolidated Adjusted Leverage Ratio” means, in relation to the Parent
Company and its Subsidiaries as of the last day of any Fiscal Quarter, the ratio
of (a) Consolidated Total Debt of the Parent Company and its Subsidiaries as of
such date, to (b) Consolidated EBITDA of the Parent Company and its Subsidiaries
for the Measurement Period ending on such date.
     “Consolidated Capital Expenditures” means, in relation to any Person and
its Subsidiaries for any period, all Capital Expenditures by such Person and its
Subsidiaries for such period, all as determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Cash Interest Expense” means, in relation to any Person and
its Subsidiaries for any period, Consolidated Interest Expense of such Person
and its Subsidiaries for such period, but excluding, to the extent otherwise
included therein, interest expense to the extent not paid and not required to be
paid in cash in such period, all as determined on a consolidated basis in
accordance with GAAP.
     “Consolidated EBITDA” means, in relation to any Person and its Subsidiaries
for any period, Consolidated Net Income of such Person and its Subsidiaries for
such period, plus,

-7-



--------------------------------------------------------------------------------



 



without duplication, and only to the extent reflected as a charge in the
statement of, or otherwise deducted in calculating, such Consolidated Net Income
for such period, the sum of (a) all Federal, state, local and foreign income tax
expense (including, without limitation, any franchise taxes imposed in lieu of
income taxes), plus (b) Consolidated Interest Expense, amortization or write-off
of deferred financing fees, debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
plus (c) depreciation and amortization expense, plus (d) amortization of
intangibles (including, without limitation, goodwill) and organization costs,
plus (e) foreign exchange losses, plus (f) all non-cash inventory step-up
expense recognized in conjunction with purchase price accounting adjustments
made or to be made in connection with the WL Acquisition, plus (g) all non-cash
impairment of assets (tangible and intangible) and related non-cash charges,
plus (h) non-cash charges and expenses related to stock-based compensation
awards made by the Parent Company and its Subsidiaries, plus (i) non-cash
dividends or other distributions in the form of Permitted Equity Interests of
the Parent Company made with respect to preferred stock of the Parent Company,
plus (j) non-cash rental charges and expenses, plus (k) all non-cash
reorganization expenses and charges incurred in connection with any Permitted
Acquisition, but only if and to the extent approved by the Administrative Agent,
plus (l) charges and expenses relating to projected synergies anticipated to
result from any Permitted Acquisition, but only if and to the extent approved by
the Administrative Agent, plus (m) any other non-cash charges or expenses or
non-cash losses (including non-cash charges and expenses incurred or sustained
in connection with Permitted Acquisitions and non-cash losses on Dispositions of
assets outside of the ordinary course of business), plus (n) any other
extraordinary, unusual or non-recurring expenses which do not represent a cash
item in such period or any future period, and minus, without duplication, and
only to the extent included in the statement of, or otherwise included in
calculating, such Consolidated Net Income for such period, the sum of (i) any
extraordinary, unusual or non-recurring income or gains (including gains on the
sales of assets outside of the ordinary course of business), plus (ii) foreign
exchange gains, plus (iii) any other non-cash income, all as determined on a
consolidated basis and in accordance with GAAP. For purposes of calculating the
Consolidated EBITDA, the Consolidated Leverage Ratio, and the Consolidated Fixed
Charge Coverage Ratio of the Borrower and its Subsidiaries for the Measurement
Periods ending June 30, 2006, September 30, 2006 and December 31, 2006, the
Consolidated EBITDA of the Borrower and its Subsidiaries for periods falling
prior to the Closing Date shall be determined on a pro forma basis, and, for
purposes of making such calculations, the pro forma Consolidated EBITDA of the
Borrower and its Subsidiaries for the period beginning on January 1, 2006 and
ending on the Closing Date shall be the Consolidated EBITDA of the WL Seller for
such period as adjusted by also adding to Consolidated Net Income of the WL
Seller for such period (using the same methodology as that described in the last
sentence of Section 4.1(g)) the Permitted EBITDA Addback Adjustments (as defined
in Section 4.1(g)) for such period, and the pro forma Consolidated EBITDA of the
Borrower and its Subsidiaries for the Fiscal Quarters ending prior to January 1,
2006 shall be deemed to be as follows:

-8-



--------------------------------------------------------------------------------



 



              Pro Forma Fiscal Quarter   Consolidated Ending   EBITDA
12/31/05
  $ 967,300  
09/30/05
  $ 863,700  

For purposes of calculating the Consolidated Adjusted Leverage Ratio of the
Parent Company and its Subsidiaries for the Measurement Period ending
December 31, 2006, the pro forma Consolidated EBITDA of the Parent Company and
its Subsidiaries for the Fiscal Quarter ending March 31, 2006 shall be deemed to
be equal to 1/3rd of the Consolidated EBITDA of the Parent Company and its
Subsidiaries for the period beginning April 1, 2006 and ending December 31,
2006. For purposes of calculating the Consolidated Adjusted Leverage Ratio of
the Parent Company and its Subsidiaries for any Measurement Period ending on or
after December 31, 2006, the Consolidated EBITDA of the Parent Company and its
Subsidiaries for any such Measurement Period shall be adjusted by also adding to
Consolidated Net Income of the Parent Company and its Subsidiaries for such
period, but only to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period (and without duplication of any of the
items of cost and expense already added to Consolidated Net Income in accordance
with the definition of the term “Consolidated EBITDA”), all of the Parent
Company’s corporate overhead costs and expenses and other costs and expenses not
otherwise added to Consolidated Net Income pursuant to clauses (a) through (n)
of the definition of the term “Consolidated EBITDA”; provided, however, that
such adjustment shall be made for any Measurement Period only if the aggregate
amount of the unrestricted cash and cash equivalents of the Parent Company
(determined on a stand-alone basis) as at the last day of such Measurement
Period is greater than fifty-five percent (55%) of the aggregate amount of all
of such corporate overhead and other costs and expenses for such Measurement
Period.
     “Consolidated Excess Cash Flow” means, for any Fiscal Year of the Borrower,
(a) the Consolidated EBITDA of the Subsidiary Loan Parties for such Fiscal Year,
minus (b) the sum, without duplication, of: (i) the aggregate amount of all
voluntary prepayments of Revolving Loans during such Fiscal Year, but only if
and to the extent that the principal amounts so prepaid cannot be reborrowed by
the Borrower as a result of a permanent reduction or termination of the
Revolving Commitments; (ii) the aggregate amount of all voluntary prepayments of
Term Loans during such Fiscal Year; (iii) without duplication of any items in
clause (i) or clause (ii), Consolidated Fixed Charges of the Subsidiary Loan
Parties for such Fiscal Year; (iv) only if and to the extent reflected as a
charge in arriving at Consolidated Net Income and Consolidated EBITDA or
capitalized on the balance sheet in accordance with GAAP for such Fiscal Year,
fees, costs, expenses and other charges paid in cash during such Fiscal Year in
connection with the implementation of Permitted Acquisitions; (v) the WL
Earn-Out Amount, if any, payable by the Borrower for such Fiscal Year; and
(vi) the sum of $500,000.
     “Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (a) Consolidated EBITDA of the Subsidiary Loan
Parties for the Measurement Period ending on such date, to (b) Consolidated
Fixed Charges of the Subsidiary Loan Parties for such Measurement Period.

-9-



--------------------------------------------------------------------------------



 



     “Consolidated Fixed Charges” means, in relation to any Person and its
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Cash Interest Expense of such Person and its Subsidiaries for such period, plus
(b) the aggregate amount paid or required to be paid in cash in respect of
income taxes by such Person or any of its Subsidiaries on a consolidated basis
during such period, plus (c) Consolidated Capital Expenditures of such Person
and its Subsidiaries for such period, plus (d) all regularly scheduled payments
required to be made during such period on account of principal of Indebtedness
of such Person or of any of its Subsidiaries (including regularly scheduled
principal payments in respect of the Loans, and also including the principal
component of any scheduled payments in respect of Capital Lease Obligations),
plus (e) the aggregate amount of all Restricted Payments paid in cash by such
Person and its Subsidiaries during such period (determined on a consolidated
basis), other than (in the case of the Borrower and the other Subsidiary Loan
Parties) the aggregate amount of all such Restricted Payments so paid
(determined on a consolidated basis) that constitute Borrower Overhead Expense
Items reflected as a charge in the statement of, or otherwise deducted in
calculating, Consolidated Net Income of the Borrower and the other Subsidiary
Loan Parties, plus (f) foreign exchange losses during such period, and minus
(g) foreign exchange gains during such period, all as determined for such period
on a consolidated basis in accordance with GAAP. For purposes of calculating the
Consolidated Fixed Charge Coverage Ratio of the Borrower and its Subsidiaries
for the Measurement Periods ending June 30, 2006, September 30, 2006 and
December 31, 2006, Consolidated Fixed Charges shall mean: (i) for the
three-month period ending June 30, 2006, the product of (A) the Consolidated
Fixed Charges for such period, multiplied by (B) four; (ii) for the six-month
period ending September 30 2006, the product of (A) the Consolidated Fixed
Charges for such period, multiplied by (B) two; and (iii) for the nine-month
period ending December 31, 2006, the quotient obtained by dividing (A) the
Consolidated Fixed Charges for such period, by (B) 0.75. For purposes of
calculating Consolidated Fixed Charges of any Person and its Subsidiaries for
any period, the Consolidated Capital Expenditures of such Person and its
Subsidiaries for such period shall not include: (1) any Capital Expenditures
made in such period with the proceeds from the issue of any Permitted Equity
Interests of the Parent Company; (2) expenditures made in such period in
connection with the replacement, substitution or restoration of assets (A) if
and to the extent financed with Indebtedness incurred by such Person and its
Subsidiaries or from insurance proceeds received on account of any loss of or
damage to the assets being replaced or restored, or (B) with awards of
compensation arising from the taking or the threat of taking by eminent domain
or condemnation of the assets being replaced; (3) the purchase price of
equipment that is purchased in such period simultaneously with the trade-in of
existing equipment, but only if and to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time; or (4) the purchase of plant,
property and equipment made in such period and within 365 days of any
Disposition, but only up to the amount of the proceeds of such Disposition.
     “Consolidated Interest Expense” means, in relation to any Person and its
Subsidiaries for any period, (a) interest expense on all Indebtedness of such
Person or of any of its Subsidiaries for such period, whether paid or accrued,
all as determined on a consolidated basis in accordance with GAAP, and including
(only if and to the extent included in interest expense for such period in
accordance with GAAP): (i) interest expense in respect of Indebtedness
(including the Obligations); (ii) the interest component of Capital Lease
Obligations; (iii) commissions, discounts and other fees and charges payable in
connection with letters of credit and bankers’ acceptances; and (iv) the net
payment, if any, payable in connection with Swap Contracts, less the net credit,
if any, received in connection with Swap Contracts; less (b) interest income of
such Person and its Subsidiaries for such period, determined on a consolidated
basis and in accordance with GAAP. For purposes of calculating the Consolidated
Fixed Charge

-10-



--------------------------------------------------------------------------------



 



Coverage Ratio of the Borrower and its Subsidiaries for the Measurement Periods
ending June 30, 2006, September 30, 2006 and December 31, 2006, Consolidated
Interest Expense shall mean: (i) for the three-month period ending June 30,
2006, the product of (A) the Consolidated Interest Expense for such period,
multiplied by (B) four; (ii) for the six-month period ending September 30, 2006,
the product of (A) the Consolidated Interest Expense for such period, multiplied
by (B) two; and (iii) for the nine-month period ending December 31, 2006, the
quotient obtained by dividing (A) the Consolidated Interest Expense for such
period, by (B) 0.75.
     “Consolidated Leverage Ratio” means, in relation to any Person and its
Subsidiaries as of the last day of any Fiscal Quarter, the ratio of
(a) Consolidated Total Debt of such Person and its Subsidiaries as of such date,
to (b) Consolidated EBITDA of such Person and its Subsidiaries for the
Measurement Period ending on such date.
     “Consolidated Net Income” means, in relation to any Person and its
Subsidiaries for any period, the consolidated net income (or loss) of such
Person and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
     “Consolidated Total Debt” means, in relation to any Person and its
Subsidiaries as at any date, the aggregate amount of all of the Indebtedness of
such Person and its Subsidiaries as at such date, determined on a consolidated
basis. For purposes of calculating the Consolidated Total Debt of the Parent
Company as of any date, there shall be excluded the Indebtedness of Nextera
Business Performance Solutions Group, Inc.
     “Continuation Date” means any date on which a Eurodollar Rate Loan is to be
continued as a Eurodollar Rate Loan for a further Interest Period, in each case,
in accordance with the provisions of Section 2.3.
     “Continuing Director” means (a) any member of the Board of Directors of the
Parent Company who was a member of the Board of Directors of the Parent Company
on the Closing Date, and (b) any individual who becomes a member of the Board of
Directors of the Parent Company after the Closing Date if the election or
nomination of such individual was approved, whether directly or indirectly, by
(i) individuals referred to in clause (a), constituting at the time of such
election or nomination at least a majority of the Board of Directors of the
Parent Company, or (ii) individuals referred to in clause (a) or clause (b)(i),
constituting at the time of such election or nomination at least a majority of
the Board of Directors of the Parent Company.
     “Contractual Obligation” means, as to any Person, any provision of any
Security issued by such Person or of any material agreement, Instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Conversion Date” means any date on which a Base Rate Loan is converted to
a Eurodollar Rate Loan, or a Eurodollar Rate Loan is converted to a Base Rate
Loan, in each case, in accordance with the provisions of Section 2.3.

-11-



--------------------------------------------------------------------------------



 



     “Covenant Determination Date” means, at any particular time, the last day
of the then most recent Fiscal Quarter for which financial statements of the
Parent Company and the Borrower have been furnished to the Administrative Agent
pursuant to Section 6.1(a) or Section 6.1(b).
     “Credit Extension” means any Borrowing made or to be made to the Borrower
upon the terms and subject to the conditions contained in this Agreement.
     “Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or other
similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one
(1) Business Day after the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day
after the date when due, unless the subject of a good faith dispute, or (c) has
become the subject of any Insolvency Proceeding.
     “Deposit Account” means any deposit, securities, investment or other
similar account at any time or from time to time maintained by any of the
Principal Companies or their Subsidiaries with any bank or other financial
institution or with any mutual fund, securities broker, investment banking firm
or other Person.
     “Disclosure Schedule” means Schedule 5, dated as of the Closing Date,
prepared and completed by the Parent Company and the Borrower, and delivered by
the Parent Company and the Borrower to the Administrative Agent in connection
with this Agreement and identified as the “Disclosure Schedule”.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means, in relation to any Person, any Subsidiary of
that Person that is not a Foreign Subsidiary of that Person.
     “Eligible Assignee” means any United States person (as defined in
Section 7701(a)(30) of the Code) that is (a) a Lender, (b) an Affiliate of a
Lender, or (c) another Person (other than a natural person) approved, unless an
Event of Default has occurred and is continuing, by (i) the Administrative
Agent, and (ii) the Borrower (each such approval not to be unreasonably withheld

-12-



--------------------------------------------------------------------------------



 



or delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any of the Principal Companies or their Affiliates
or Subsidiaries.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions or grants, in each case issued, promulgated or entered into
by any Governmental Authority, relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Principal Companies or the Subsidiary
Guarantors directly or indirectly resulting from or based upon (a) violation of
any Environmental Laws, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership, membership or profit interests in) such
Person, any of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, any of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and any of the other ownership, membership or profit interests
in such Person (including partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common Control with any of the Principal Companies within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any of the Principal Companies or ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any of the Principal
Companies or ERISA Affiliates from a Multiemployer Plan under Section 4203 or
4205 of ERISA or notification that a Multiemployer Plan is in reorganization
under Section 4241 of ERISA; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Sections 4041
or 4041A of ERISA, or the commencement of

-13-



--------------------------------------------------------------------------------



 



proceedings by the PBGC to terminate a Pension Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
of the Principal Companies or ERISA Affiliates.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means, for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

         
Eurodollar Rate
  =   Eurodollar Base Rate     1.00 — Eurodollar Reserve Percentage
 
       

     Where,
     “Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%), the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Bloomberg
Professional Service Page BBAM 1 (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available for any reason, then the
“Eurodollar Base Rate” for such Interest Period (rounded upwards, as necessary,
to the nearest 1/100 of 1%) shall be the rate per annum determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays BBA LIBOR for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period. If such rate is not available for any reason,
then the “Eurodollar Base Rate” for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Reference Bank and with a term equivalent to such Interest
Period would be offered to major banks in the London interbank market at their
request at approximately 4:00 p.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period.
     “Eurodollar Rate Loan” means any Loan that bears interest at a rate based
on the Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred

-14-



--------------------------------------------------------------------------------



 



to as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.1.
     “Excess Cash Flow Application Date” means, with respect to each Fiscal Year
(beginning with the 2006 Fiscal Year), the earlier of (a) the fifteenth day
after the date on which the Administrative Agent shall receive from the
Principal Companies the audited consolidated financial statements of the Parent
Company and its Subsidiaries for such Fiscal Year, or (b) April 30 of the next
Fiscal Year.
     “Excluded Subsidiaries” means, collectively, Nextera Business Performance
Solutions Group, Inc., Nextera Canada Co., and Nextera Economics, Inc.
     “Excluded Taxes” means, collectively, with respect to the Administrative
Agent or any Lender or any other recipient of any payment to be made by or on
account of any Obligations of any of the Principal Companies hereunder,
(a) taxes (including interest, penalties and additions to taxes) imposed on or
measured by its overall net income or net profits (howsoever denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or by any
jurisdiction (or any political subdivision thereof) in which such recipient is
otherwise engaged in a trade or business, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any of the Principal Companies is located, (c) any withholding or backup
withholding taxes imposed on amounts payable to any Lender at the time it
becomes a party hereto (or designates a new lending office), and (d) any
withholding or backup withholding taxes attributable to the failure or inability
of the Administrative Agent or a Lender (other than as a result of any Change in
Law) to comply with its obligations under Section 3.1(e).
     “Existing Assumed Indebtedness” means Indebtedness, in the unpaid principal
amount of $1,000,000, arising under a Promissory Note and Security Agreement by
and between American Business Bank and WL Seller, and assumed by the Borrower in
connection with the WL Acquisition.
     “Existing Deposit Accounts” has the meaning specified in Section 5.20.
     “Existing Indebtedness” has the meaning specified in Section 5.14(a).
     “Existing Investor Group” means, any and all of the following Persons and
each of their Affiliates (other than the Borrower, the Parent Company and their
Subsidiaries): (a) Mounte LLC; (b) Millin; (c) the Millin Trust; (d) Weiss;
(e) the Weiss Trust; and (f) WL Seller.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates (rounded upward, if necessary, to a whole multiple
of 1/8th of 1%) on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on

-15-



--------------------------------------------------------------------------------



 



the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/8th of 1%)
charged to the Reference Bank on such day on such transactions, all as
determined by the Administrative Agent.
     “Fee Mortgage” means, collectively, each of the mortgages, deeds to secure
debt and deeds of trust, each in form and substance reasonably satisfactory to
the Administrative Agent, made by any Loan Party in favor of, or for the benefit
of, the Administrative Agent with respect to any fee interest in any Real
Property owned by any of the Loan Parties.
     “Fees” means, collectively, (a) the Revolving Commitment Fees, and (b) all
other fees payable to any of the Lenders or the Administrative Agent from time
to time pursuant to Section 2.9 or any other provisions of this Agreement or any
of the other Loan Documents.
     “Final Maturity Date” means March 31, 2011.
     “Financing Event” has the meaning specified in the definition of the term
“Net Issuance Proceeds”.
     “Fiscal Quarter” means any fiscal quarter of any Fiscal Year of the Parent
Company or (as the case may be) the Borrower.
     “Fiscal Year” means the fiscal year of the Parent Company or (as the case
may be) the Borrower ending on December 31 of each calendar year.
     “Foreign Subsidiary” means, in relation to any Person, any Subsidiary of
that Person that is organized under the laws of a jurisdiction other than the
United States of America or any of the States (or the District of Columbia)
thereof.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization; and, in each case, any agreement,

-16-



--------------------------------------------------------------------------------



 



Instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any Property of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee, within the meaning of clause (a) of this definition, shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The amount of any Guarantee, within the meaning of clause (b) of this
definition, shall be deemed to be an amount equal to the lesser of (A) the
amount of the Indebtedness or other obligation secured by such Lien, or (B) the
fair market value of the Property subject to such Lien. The term “Guarantee” as
a verb has a corresponding meaning.
     “Guarantors” means, collectively, the Parent Company, the Borrower and the
Subsidiary Guarantors.
     “Guaranty Agreement” means the Guaranty Agreement, in or substantially in
the form of Exhibit C, pursuant to which, in accordance with the terms of this
Agreement, the Parent Company, the Borrower and all Domestic Subsidiaries of the
Parent Company and the Borrower shall guaranty the payment and performance of
all of the Obligations.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum

-17-



--------------------------------------------------------------------------------



 



distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
     “Historical Financial Statements” means, collectively, (a) the audited
balance sheet of the WL Seller for its fiscal year ended December 31, 2005, and
the related audited statements of income, retained earnings and cash flows for
the fiscal year of the WL Seller ended December 31, 2005, including the notes
thereto, and (b) the unaudited consolidated balance sheet of the Parent Company
as of December 31, 2005, and the related consolidated statements of operations,
stockholders’ equity and cash flows for the Fiscal Year of the Parent Company
ended December 31, 2005.
     “Indebtedness” means, as to any Person at any particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar Instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar Instruments; (c) net obligations of such Person under
any Swap Contract; (d) all obligations of such Person to pay the deferred
purchase price of Property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than ninety
(90) days after the date on which the invoice in respect of such trade account
payable was received); (e) indebtedness (excluding prepaid interest thereon)
secured by any Lien on Property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (provided that, if recourse to such Person for
such indebtedness is limited to the Property subject to such Lien, then such
indebtedness shall constitute Indebtedness of such Person solely to the extent
of the lesser of (i) the amount of Indebtedness secured by such Lien, or
(ii) the fair market value of the Property subject to such Lien); (f) Capital
Lease Obligations and Synthetic Lease Obligations; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person, valued, in
the case of any redeemable preferred Equity Interests, at the greater of the
voluntary or involuntary liquidation preference thereof plus accrued and unpaid
dividends; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or limited partnership)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is non-recourse to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any Capital Lease Obligation or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.4(b).

-18-



--------------------------------------------------------------------------------



 



     “Information” has the meaning specified in Section 10.7.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other similar arrangements
in respect of its creditors, generally; in each case, undertaken under U.S.
Federal, State or foreign law, including the Bankruptcy Code.
     “Instrument” means any written contract, agreement, indenture, mortgage or
other document or writing (whether a formal agreement, letter or otherwise)
under which any obligation is evidenced, assumed or undertaken, or any right to
any Lien is granted or perfected.
     “Intellectual Property Security Agreements” means, collectively, the
Intellectual Property Security Agreements, in or substantially in the form of
Exhibit F, to be executed and delivered by the Borrower and the Subsidiary
Guarantors.
     “Interest Payment Date” means (a) with respect to each Base Rate Loan, the
last day of each calendar quarter and also the Final Maturity Date, and (b) with
respect to each Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Eurodollar Rate Loan and also the date on which such
Eurodollar Rate Loan shall be repaid or prepaid; provided, however, that, if any
Interest Period for any Eurodollar Rate Loan exceeds three (3) months, then also
the date which falls three (3) months after the beginning of such Interest
Period, and, if applicable, the last day of each three-month interval
thereafter, shall also be an “Interest Payment Date”.
     “Interest Period” means, in relation to any Eurodollar Rate Loan, the
period commencing on the applicable Borrowing Date or any Conversion Date or
Continuation Date with respect thereto and ending on the date one, two, three or
six months thereafter, as selected or deemed to be selected by the Borrower in
its Borrowing Request; provided, however, that: (a) if any Interest Period would
otherwise end on a day which is not a Business Day, then such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day; (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month which is one, two, three or six months, as
the case may be, after the calendar month in which such Interest Period began;
and (c) no Interest Period for any Revolving Loan shall extend beyond the
Revolving Credit Maturity Date, and no Interest Period for any Term Loan shall
extend beyond the Final Maturity Date.
     “Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, including any investment made by means of (a) the
purchase of Equity Interests in or other Securities of another Person, or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount

-19-



--------------------------------------------------------------------------------



 



actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “Key Man Life Insurance Assignment” means the Key Man Life Insurance
Assignment, in or substantially in the form of Exhibit G, to be executed and
delivered by the Borrower and the Parent Company.
     “Key Man Life Insurance Policies” means, collectively, all life insurance
policies, owned by the Borrower or the Parent Company, on the life of Millin.
     “Landlord Consent” means, in relation to any Leased Property, a Landlord
Consent, in or substantially in the form of Exhibit H, to be executed and
delivered to the Administrative Agent by the lessor or landlord of such Leased
Property.
     “Leased Property” means all Real Property that is leased (as lessee or
tenant) or otherwise occupied pursuant to an easement by any of the Principal
Companies or the Subsidiary Guarantors, in each case, together with all fixtures
and appurtenances thereon.
     “Leasehold Mortgage” means, collectively, each of the mortgages, deeds to
secure debt and deeds of trust, each in form and substance reasonably
satisfactory to the Administrative Agent, made by any Loan Party in favor of, or
for the benefit of, the Administrative Agent with respect to any leasehold
interest of any of the Principal Companies or their Subsidiaries in any Real
Property.
     “Lender” has the meaning specified in the Preamble hereto.
     “Lender Counterparties” means, collectively, any Persons that are from time
to time party to any Specified Swap Agreements, so long as such Persons were
Lenders or Affiliates of any Lenders at the time such Persons became party to
any of such Specified Swap Agreements.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means any extension of credit by any Lender to the Borrower pursuant
to Article 2 and shall include any Term Loan or Revolving Loan.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranty Agreement, the Collateral Documents, the Agent Fee Letter, the
Specified Swap Agreements and

-20-



--------------------------------------------------------------------------------



 



all other agreements, Instruments or certificates (a) executed and delivered by
any of the Loan Parties and governing, evidencing or securing all or any part of
any of the Obligations or other liabilities of any of the Loan Parties under
this Agreement, the Notes, the Guaranty Agreement, the Collateral Documents, the
Specified Swap Agreements or any of the other Loan Documents, or (b) otherwise
executed and delivered by any of the Loan Parties pursuant to or in connection
with this Agreement, the Notes, the Guaranty Agreement, any of the Collateral
Documents, the Specified Swap Agreements or any of the other Loan Documents.
     “Loan Parties” means, collectively, the Borrower, the Parent Company and
the Subsidiary Guarantors.
     “Material Adverse Effect” means (a) any material adverse change in, or any
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or results of
operations of the Loan Parties, taken as a whole; or (b) any material impairment
of the ability of any of the Principal Companies to perform its Obligations
under any Loan Document to which it is a party.
     “Measurement Period” means any period of four consecutive Fiscal Quarters
of the Parent Company or (as the case may be) the Borrower.
     “Millin” means Joseph J. Millin, an individual.
     “Millin Employment Agreement” means the Employment Agreement, dated on or
about the Closing Date by and among the Principal Companies and Millin.
     “Millin Trust” has the meaning specified for that term in the WL Purchase
Agreement.
     “Mortgages” means, collectively, the Fee Mortgages and the Leasehold
Mortgages.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any of the Principal Companies or ERISA
Affiliates makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, in connection with any Asset Sale or Recovery
Event, the cash proceeds (including any cash payments received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received in cash) of such Asset Sale or Recovery Event received
by any Loan Party, net of (a) reasonable transaction or other related costs and
expenses (including any underwriting, brokerage or other selling discounts and
commissions and reasonable legal, advisory and other fees and expenses,
including title, transfer and recording expenses, associated therewith and any
expenses incurred in preparing the relevant Property for sale), (b) required
debt payments (other than pursuant hereto), together with any premium or penalty
and interest payable with respect thereto, (c) taxes paid or reasonably
estimated to be payable as a result of such Asset Sale or Recovery Event or any
gain recognized

-21-



--------------------------------------------------------------------------------



 



in connection therewith, and (d) the aggregate amount of reserves taken by any
of the Loan Parties in accordance with GAAP against indemnification obligations
incurred in connection with such Asset Sale.
     “Net Issuance Proceeds” means, with respect to (a) the issuance or sale by
the Parent Company of any Permitted Equity Interests of the Parent Company
(other than issuances and sales (i) in connection with any Plan, (ii) if and to
the extent the proceeds thereof are applied or anticipated to be applied towards
any Permitted Acquisition or Capital Expenditures completed or made within one
hundred and twenty (120) days before or after receipt of such proceeds, or
(iii) in connection with the exercise of options, warrants or other similar
rights to acquire Equity Interests by directors, officers, consultants or
employees of the Parent Company or any of its Subsidiaries) to any Person or
Persons other than the Borrower or any of its Subsidiaries, or (b) the issuance
or incurrence by any of the Loan Parties of any Indebtedness (other than any
Indebtedness incurred in compliance with Section 7.3) (each such issuance or
sale of any Permitted Equity Interests and each such issuance or incurrence of
any Indebtedness being herein called a “Financing Event”): (a) the gross cash
proceeds received in connection with any such issuance, sale or incurrence, as
and when received; minus (b) all of the reasonable transaction costs (including
underwriting, brokerage or other selling discounts and commissions, legal,
advisory, investment banking and other fees and expenses) payable or incurred in
connection therewith.
     “NewStar Financial” means NewStar Financial, Inc. and its successors in
title and assigns.
     “Notes” means, collectively, the Term Notes and the Revolving Credit Notes.
     “Obligations” means, collectively, any and all Indebtedness, obligations
and other liabilities of any Loan Party to any of the Lenders, the
Administrative Agent or the Lender Counterparties, whether direct or indirect,
absolute or contingent, joint or several, matured or unmatured, due or to become
due, now existing or hereafter created, incurred or arising, under or with
respect to: (a) any of this Agreement, the Collateral Documents, the other Loan
Documents or the Specified Swap Agreements; (b) the unpaid principal of any of
the Loans or other Credit Extensions under any of the Loan Documents or
Specified Swap Agreements; (c) interest on any obligations or liabilities
described in this definition, and all Fees, costs, expenses (including all
Attorney Costs), indemnities, reimbursements and other amounts from time to time
required to be paid under this Agreement, the other Loan Documents or the
Specified Swap Agreements (whether or not any of the claims for any such
interest, Fees, costs, expenses or other amounts are incurred or otherwise
accrue after the commencement of any Insolvency Proceeding, and whether or not
all or any portion of any such claims are allowed claims in any such
proceeding); and (d) claims by any of the Lenders, the Administrative Agent or
the Lender Counterparties against any of the Loan Parties under any of the
Collateral Documents, the Guaranty Agreement or the Specified Swap Agreements
(whether or not any of such claims are made against any of the Loan Parties
after the commencement of any Insolvency Proceeding, and whether or not all or
any portion of any of such claims are allowed claims in any such proceeding);
provided, however, that: (i) Obligations of any of the Loan Parties under any
Specified Swap Agreements shall be secured and guaranteed pursuant to the
Collateral Documents and the Guaranty

-22-



--------------------------------------------------------------------------------



 



Agreement only to the extent that, and only for so long as, the other
Obligations are so secured and guaranteed; (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement or any of the
other Loan Documents shall not require the consent of any of the holders of
Obligations under Specified Swap Agreements; and (iii) the other provisions
(including the limitations) set forth in the definition of the term “Specified
Swap Agreement” shall apply.
     “Other Taxes” means all present or future stamp, intangible or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Outstanding Amount” means, with respect to any of the Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans occurring on such date.
     “Parent Company” has the meaning specified in the Preamble hereto.
     “Parent Company Overhead Expense Items” has the meaning specified in
Section 7.6(d).
     “Participant” has the meaning specified in Section 10.6(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any of the
Principal Companies or ERISA Affiliates or to which any of the Principal
Companies or ERISA Affiliates contributes or has an obligation to contribute, or
in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
plan years.
     “Permitted Acquisition” means any Acquisition by any of the Subsidiary Loan
Parties; provided, however, that each of the applicable Permitted Acquisition
Conditions with respect to such Acquisition shall have been satisfied at the
time such Acquisition is consummated.
     “Permitted Acquisition Conditions” means, collectively, in relation to any
particular Acquisition:
     (a) both immediately before and immediately after giving effect to such
Acquisition, no Default shall be continuing or shall result therefrom, and,
after giving effect on a Pro Forma Basis to such Acquisition, the Principal
Companies shall not be in violation of any of the financial covenants contained
in Section 7.10 as of the then most recent Covenant Determination Date;
     (b) the Loan Parties and/or the entities to be acquired, as appropriate,
shall have furnished to the Administrative Agent, promptly (and, in any event,
within thirty (30) days) after the consummation of such Acquisition, (i) all
such Instruments and other documents as

-23-



--------------------------------------------------------------------------------



 



shall be reasonably required by the Administrative Agent in order to grant to
the Administrative Agent (if and to the extent required by this Agreement and
the Collateral Documents) a perfected first-priority Lien in substantially all
tangible or intangible personal Property and substantially all owned Real
Property that is the subject of such Acquisition (subject always to any Liens
permitted under paragraphs (c) through (m) and paragraph (o) of Section 7.1),
and (ii) commitments, reasonably satisfactory in form and substance to the
Administrative Agent, to deliver to the Administrative Agent promptly after the
completion of such Acquisition, all such other Instruments and other documents
as shall be required pursuant to Section 6.15;
     (c) all transactions relating to such Acquisition shall be completed in all
material respects in accordance with Applicable Law;
     (d) the Principal Companies shall have furnished to the Administrative
Agent, not less than twenty-one (21) days prior to the consummation of such
Acquisition, true and complete copies of the then most current drafts of the
Acquisition Documentation for such Acquisition and all material related
documentation;
     (e) the Administrative Agent shall have received evidence, reasonably
satisfactory in form and substance to the Agent, that all material consents and
approvals required to be obtained from any Governmental Authorities in
connection with such Acquisition shall have been obtained; and
     (f) the Principal Companies shall have delivered to the Administrative
Agent (i) copies of historical financial statements then available to the
Principal Companies relating to the entities or businesses that are the subject
of such Acquisition, (ii) up-dated financial projections of the kind described
in Section 4.1(i) revised to reflect on a Pro Forma Basis the proposed
Acquisition, and (iii) a certificate duly executed by a Responsible Officer of
each Principal Company, which certificate shall contain (A) financial
information, reasonably satisfactory to the Administrative Agent, showing that
after giving effect on a Pro Forma Basis to such Acquisition, the Principal
Companies shall not be in violation of any of the financial covenants contained
in Section 7.10 as of the Covenant Determination Date most recent to the date of
such certificate, (B) reasonably detailed information relating to all Capital
Expenditures, cost and expense reductions and other Consolidated EBITDA add-back
adjustments made in connection with, or otherwise projected or budgeted to be
made within 365 days after the completion of, such Acquisition, and (C) a
statement that no Default is then continuing or will be continuing immediately
after giving effect to such Acquisition.
     “Permitted Disposition” means any Disposition permitted by the terms of
Section 7.5.
     “Permitted Equity Interests” means, with respect to any Person, any of the
Equity Interests of such Person on account of or with respect to which such
Person shall have no obligations at any time prior to the first anniversary of
the Final Maturity Date to (a) declare or pay any dividends on or with respect
to any of such Equity Interests, (b) make (except upon liquidation of such
Person) any payments or other distributions on account of any redemption,
repurchase, retirement or other acquisition for value of any of such Equity
Interests, whether through a Subsidiary of such Person or otherwise (other than
de minimis cash payments in connection with conversion of Indebtedness of such
Person into Equity Interests of such Person),

-24-



--------------------------------------------------------------------------------



 



(c) make (except upon liquidation of such Person) any return of capital to the
holder thereof with respect to any of such Equity Interests, or (d) make (except
upon liquidation of such Person) any other distributions of any kind on account
of any of such Equity Interests, except, in the case of each of clauses (a),
(b), (c) and (d), any payments or distributions in the form of Equity Interests
that constitute Permitted Equity Interests of such Person; provided, however,
that for the purposes of this Agreement and the other Loan Documents, the
Series A Preferred Stock of the Parent Company shall be deemed to be Permitted
Equity Interests.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any of the Principal Companies or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliates.
     “Pledge Agreement” means the Pledge Agreement, in or substantially in the
form of Exhibit D, to be executed and delivered by the Borrower, the Parent
Company and (as the case may be) Subsidiary Guarantors.
     “Principal Companies” means, collectively, the Parent Company and the
Borrower.
     “Pro Forma Basis” means, with respect to compliance with any test or
covenant for any period hereunder, compliance with such test or covenant after
giving effect to any proposed Disposition, Acquisition, incurrence or repayment
of Indebtedness or other action which requires compliance on a pro forma basis,
giving effect (among other things) to adjustments to increase or (as the case
may be) decrease Consolidated EBITDA, and using, for purposes of determining
such compliance, the consolidated financial statements of the Subsidiary Loan
Parties which shall be reformulated (a) as if such Disposition, Acquisition,
incurrence or repayment of Indebtedness or other action, and any other such
action which has been consummated during such period, and any Indebtedness or
other liabilities incurred in connection with any such actions, had been
consummated at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant action at the weighted average of the interest rates applicable to
outstanding Loans during such period), and (b) otherwise in conformity with such
reasonable procedures as may be agreed upon between the Administrative Agent and
the Principal Companies; provided, however, that all of the calculations
referred to herein shall be in reasonable detail and shall be in form and
substance reasonably satisfactory to the Administrative Agent in all material
respects.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.
     “Real Property” of any Person means all of the right, title and interest of
such Person in and to any land, improvements and fixtures, including leaseholds.
     “Real Property Lease” means any lease, including any ground lease or space
lease or any rental or occupancy agreement (in each case, whether written or
oral, and whether express or implied), that relates to and governs or otherwise
evidences the terms and conditions for the leasing or use of, or any leasehold
or other similar interest in, any Real Property, and pursuant to

-25-



--------------------------------------------------------------------------------



 



which any of the Loan Parties shall lease any Real Property, in each case, as
lessee or sublessee thereof.
     “Recovery Event” means the receipt by any Loan Party of any insurance or
other proceeds in cash that (a) are payable by reason of any theft, loss,
physical destruction, condemnation or damage or any other similar event with
respect to any Property of any Loan Party, but excluding (i) proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings, and (ii) proceeds of insurance to the extent
such proceeds are received in respect of any third-party claim against any of
the Loan Parties and are applied promptly after receipt thereof to pay such
claim and the costs and expenses related thereto (or to reimburse any prior
payment thereof), or (b) are payable in connection with any action, claim, suit,
litigation, proceeding (judicial or administrative), charge or complaint or
otherwise in connection with any settlement or compromise of any thereof.
     “Reference Bank” means Wachovia Bank, National Association.
     “Register” has the meaning specified in Section 10.6(c).
     “Reinvestment Assets” means, collectively, (a) any Permitted Acquisition or
any other Acquisition permitted by Section 7.2, or (b) any Capital Assets or
other Property (or, as the case may be, any replacement or repair thereof) used
or to be used or otherwise employed by the Borrower or any of the Subsidiary
Guarantors in the conduct of their businesses.
     “Reinvestment Election” has the meaning specified in Section 2.6(b)(i).
     “Reinvestment Event” means any Disposition or Recovery Event in respect of
which the Borrower shall have made a Reinvestment Election by delivering a
Reinvestment Notice with respect thereto.
     “Reinvestment Notice” means any written notice duly executed by a
Responsible Officer of either the Parent Company or the Borrower stating that
(a) on and as of the date of such notice, no Default is continuing, and (b) the
Borrower or any Subsidiary Guarantor reasonably expects to use Net Cash Proceeds
of any Disposition or Recovery Event (i) to complete a Permitted Acquisition, or
(ii) to purchase, construct or otherwise acquire other Reinvestment Assets.
     “Reinvestment Period” means, with respect to any Reinvestment Election, the
period commencing on the date of the Reinvestment Event to which such
Reinvestment Election relates and terminating on the later to occur of (a) the
expiration of the period of 180 days commencing on the date of such Reinvestment
Event, or (b) if, prior to the expiration of such 180-day period, the Borrower
or any of the Subsidiary Guarantors shall have entered into a binding agreement
to reinvest all or any part of the Anticipated Reinvestment Amounts relating
thereto in Reinvestment Assets, then the expiration of the period of 365 days
commencing on the date of such Reinvestment Event.
     “Reinvestment Prepayment Amount” means, with respect to any Reinvestment
Election, the amount, if any, on any Reinvestment Prepayment Date relating
thereto, by which (a) the Anticipated Reinvestment Amounts in respect of such
Reinvestment Election exceed (b) the aggregate amount thereof which the Borrower
or any of the Subsidiary Guarantors has

-26-



--------------------------------------------------------------------------------



 



expended or has entered, prior to such date, into legal and binding commitments
to expend to acquire Reinvestment Assets.
     “Reinvestment Prepayment Date” means, with respect to any Reinvestment
Election, the earliest to occur of: (a) the date, if any, upon which the
Administrative Agent, upon the request of the Required Lenders, shall have
delivered a written termination notice to the Borrower; provided, however, that
such notice may only be given by the Administrative Agent to the Borrower while
any Event of Default shall be continuing; (b) the last day of the relevant
Reinvestment Period; or (c) the date on which the Borrower or (as the case may
be) any of the Subsidiary Guarantors shall have determined not to, or shall have
otherwise ceased to, proceed with the purchase, construction or other
acquisition of Reinvestment Assets with all or any part of the related
Anticipated Reinvestment Amounts.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Required Lenders” means, at any time, Lenders holding (a) if there are no
more than two Lenders under this Agreement at the time, 100%, (b) if there are
three Lenders under this Agreement at the time, 662/3% or more, and (c) if there
are more than three Lenders at the time, more than 50%, of the sum of (i) the
aggregate unused amount of all of the Commitments of all Lenders in effect at
such time, plus (ii) the aggregate principal amount of all of the Loans then
remaining unpaid; provided, however, that the portion of the unused amount of
all of the Commitments then in effect and the portion of the aggregate principal
amount of all of the Loans then remaining unpaid, held or deemed held by any
Defaulting Lender shall be excluded for the purposes of making a determination
of Required Lenders at such time.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer or treasurer of any Loan Party, or,
with respect to any Loan Party, any officer of such Loan Party who is the
functional equivalent of any of such officers. Any document delivered hereunder
that is signed by a Responsible Officer of any Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership,
limited liability company and/or other action on the part of such Loan Party,
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Loan Party.
     “Restricted Payments” means, in relation to the Parent Company, the
Borrower and the Subsidiary Guarantors: (a) any payment, prepayment,
distribution, loan, advance, Investment or Disposition by the Borrower or the
Parent Company or by any of the Subsidiary Guarantors which constitutes an
Affiliate Transaction described in clause (a), (b), (c), (d), (e), (f) or (g) of
the definition “Affiliate Transaction”; (b) any declaration or payment by the
Borrower or by any of its Subsidiaries of any dividends or other distributions
on account of, or any payment or other distribution by the Borrower or by any of
the Subsidiary Guarantors on account of the purchase, repurchase, redemption,
retirement or other acquisition for value of, any Equity Interests in the
Borrower; and (c) any declaration or payment by the Parent Company or the

-27-



--------------------------------------------------------------------------------



 



Borrower or by any of the Subsidiary Guarantors of any dividends or other
distributions on account of, or any payment or other distribution by the Parent
Company or the Borrower or by any of the Subsidiary Guarantors on account of the
purchase, repurchase, redemption, retirement or other acquisition for value of,
any Equity Interests in the Parent Company.
     “Revolving Commitment” means, for each Lender, the amount set forth
opposite such Lender’s name under the caption “Revolving Commitment” on
Schedule 2.1, as such amount may be reduced from time to time pursuant to and in
accordance with the provisions hereof.
     “Revolving Commitment Fees” has the meaning specified in Section 2.9(a).
     “Revolving Credit Maturity Date” means March 31, 2010.
     “Revolving Credit Note” has the meaning specified in Section 2.11(b).
     “Revolving Lender” means any Lender with a Revolving Commitment, or, if the
Revolving Commitments have terminated or expired, any Lender holding Revolving
Loans.
     “Revolving Loan” means any Loan by a Lender to the Borrower under Section
2.1(b), which may be a Eurodollar Rate Loan or a Base Rate Loan.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” means, collectively: (a) the Lenders from time to time
party to this Agreement or any of the other Loan Documents; (b) the
Administrative Agent; and (c) the Lender Counterparties.
     “Securities” means any Equity Interests, bonds, debentures, promissory
notes or other evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or, in general, any Instruments commonly known as
“securities”.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.
     “Security Agreement” means the Security Agreement, in or substantially in
the form of Exhibit E, pursuant to which each of the Parent Company, the
Borrower and the Subsidiary Guarantors from time to time party thereto shall
grant to the Administrative Agent security interests in and to tangible and
intangible personal Property of such Person in accordance with the terms
thereof.
     “Security Agreement Collateral” has the meaning specified in the Security
Agreement.
     “Security Instrument” means any security agreement, assignment, pledge
agreement, financing or other similar statement or notice, continuation
statement, other agreement or

-28-



--------------------------------------------------------------------------------



 



Instrument, or any amendment or supplement to any thereof, creating, governing
or providing for, evidencing or perfecting any security interest or Lien.
     “Specified Swap Agreement” means any Swap Contract entered into by and
between (a) the Borrower or any of the Subsidiary Guarantors, and (b) as a
counterparty, the Administrative Agent or any other Person that, at the time
such Person became party to such Swap Contract, was a Lender or an Affiliate of
any of the Lenders. A Specified Swap Agreement shall not create in favor of any
Person that is a counterparty thereto any rights in connection with the
creation, perfection, management, enforcement or release of any Collateral or in
connection with the management, enforcement or release of any of the Obligations
of any Guarantor under the Guaranty Agreement.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of Securities or other Equity Interests having ordinary voting
power for the election of directors or other governing body (other than
Securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.
     “Subsidiary Guarantors” means, collectively, each of the Subsidiaries of
the Parent Company or the Borrower that at any time after the Closing Date shall
become a party to and bound by the Guaranty Agreement. For purposes of this
Agreement and the other Loan Documents, neither the Borrower nor any of the
Excluded Subsidiaries shall be deemed to be a Subsidiary Guarantor.
     “Subsidiary Loan Parties” means, collectively, any of the Loan Parties
other than the Parent Company.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and

-29-



--------------------------------------------------------------------------------



 



termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Commitment” means, for each Lender, the amount set forth opposite
such Lender’s name under the caption “Term Commitment” on Schedule 2.1, as such
amount may be reduced from time to time pursuant to and in accordance with the
provisions hereof.
     “Term Lender” means any Lender with a Term Commitment or outstanding Term
Loan.
     “Term Loan” means any Loan by a Lender to the Borrower under
Section 2.1(a), which may be a Eurodollar Rate Loan or a Base Rate Loan.
     “Term Note” has the meaning specified in Section 2.11(b).
     “Threshold Amount” means $500,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York from time to time.
     “United States” and “U.S.” mean the United States of America.
     “Weiss” means Scott J. Weiss, an individual.
     “Weiss Employment Agreement” means the Employment Agreement, dated on or
about the Closing Date by and among the Principal Companies and Weiss.

-30-



--------------------------------------------------------------------------------



 



     “Weiss Trust” has the meaning specified for that term in the WL Purchase
Agreement.
     “WL Acquisition” means the acquisition by the Borrower of the WL Assets in
accordance with, and upon the terms and subject to the conditions contained in,
the WL Purchase Agreement.
     “WL Acquisition Documents” means, collectively, (a) the WL Purchase
Agreement, and (b) all other material agreements and other material Instruments
executed and/or delivered in connection therewith.
     “WL Assets” has the meaning specified for the term “Assets” in the WL
Purchase Agreement.
     “WL Business” has the meaning specified for the term “Business” in the WL
Purchase Agreement.
     “WL Closing” has the meaning specified for the term “Closing” in the WL
Purchase Agreement.
     “WL Earn-Out Amount” has the meaning specified for the term “Earn Out
Amount” in the WL Purchase Agreement.
     “WL Employment Agreements” means, collectively, the Millin Employment
Agreement and the Weiss Employment Agreement.
     “WL Equity Investment” means, collectively, the cash Investments in the
Equity Interests of the Borrower made or to be made by the Parent Company upon
the terms contained in the WL Investment Documents.
     “WL Investment Documents” means the Contribution Agreement, dated on or
about the Closing Date, by and between the Parent Company and the Borrower.
     “WL Purchase Agreement” means the Asset Purchase Agreement (including all
schedules and exhibits thereto), dated on or about the Closing Date, entered
into by and among the WL Seller Parties.
     “WL Seller” means Woodridge Labs, Inc., a California corporation.
     “WL Seller Parties” means, collectively, (a) WL Seller, (b) the Principal
Companies, (c) Millin, (d) Weiss, (e) the Millin Trust, and (f) the Weiss Trust.
     “WL Transaction Documents” means, collectively: (a) the WL Acquisition
Documents; (b) the WL Investment Documents; (c) the WL Employment Agreements.
     “WL Transactions” means, collectively, (a) the execution and delivery of
the WL Acquisition Documents, the WL Investment Documents and the WL Employment
Agreements by each of the respective parties thereto, and (b) the transactions
and arrangements contemplated

-31-



--------------------------------------------------------------------------------



 



by the WL Acquisition Documents, the WL Investment Documents, and the WL
Employment Agreements.
     1.1. Other Interpretive Provisions. With reference to this Agreement and
each of the other Loan Documents, unless otherwise specified herein or in such
other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, Instrument or other
document (including any Governing Document) shall be construed as referring to
such agreement, Instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “Property” shall be
construed to have the same meaning and effect, and (vii) the words “knowledge”
or “knows” when used with respect to any Loan Party means the actual knowledge
of any of the Responsible Officers of such Loan Party.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.2. Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

-32-



--------------------------------------------------------------------------------



 



     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Parent Company, the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Principal Companies shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (ii) the Principal Companies shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
     1.3. Rounding. Any financial ratios required to be maintained by the
Principal Companies pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.4. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.1. Amounts and Terms of Commitments.
     (a) Term Loans. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single Term Loan (in the amount of its Term
Commitment) to the Borrower on the Closing Date. The aggregate original
principal amount of all Term Loans shall be $10,000,000. Amounts borrowed as a
Term Loan which are repaid or prepaid by the Borrower may not be reborrowed. The
Term Loans made on the Closing Date shall (subject always to Section 2.3) be
Base Rate Loans.
     (b) Revolving Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Loans to the Borrower from
time to time on any Business Day during the period from the Closing Date to the
Revolving Credit Maturity Date, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment and in a combined
amount for all Lenders not to exceed at any time outstanding $5,000,000;
provided, however, that, immediately after giving effect to any Borrowing of
Revolving Loans, the aggregate principal amount of all of the outstanding
Revolving Loans shall not exceed the Aggregate Revolving Commitment then in
effect. Within such limits, and subject to the other terms and conditions
hereof, the Borrower may borrow Revolving Loans under this Section 2.1(b),
prepay Revolving Loans, and reborrow Revolving Loans pursuant to this Section
2.1(b). The Revolving Loans made on the Closing Date shall (subject always to
Section 2.3) be Base Rate Loans. All other Revolving Loans may be Base Rate
Loans or Eurodollar Rate Loans or any combination thereof, as further provided
herein.

-33-



--------------------------------------------------------------------------------



 



     2.2. Requests for Borrowings.
     (a) To request any Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (i) in the case of a Borrowing of Eurodollar
Rate Loans, not later than 10:00 a.m. three (3) Business Days before the date of
the proposed Borrowing, or (ii) in the case of a Borrowing of Base Rate Loans,
not later than 10:00 a.m. on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with this paragraph (a): (A) the
principal amount of the Borrowing, which shall be in a minimum aggregate
principal amount of $100,000 or any multiple of $50,000 in excess thereof;
(B) the requested Borrowing Date, which shall be a Business Day; (C) whether the
Borrowing is to be comprised of Eurodollar Rate Loans or Base Rate Loans; and
(D) in the case of a Eurodollar Rate Loan, the duration of the Interest Period
to be applicable to such Eurodollar Rate Loan. If the Borrowing Request shall
fail to specify the duration of the Interest Period for any Eurodollar Rate Loan
which is part of any Borrowing, such Interest Period shall be of one (1) month’s
duration. If the Borrowing Request shall fail to specify the Type of the
Borrowing, the Borrowing shall be made as a Base Rate Loan. During the
continuation of any Event of Default, the Borrower may not elect to have any
Loan made as a Eurodollar Rate Loan without the consent of the Required Lenders.
After giving effect to any Borrowing, there shall not be more than six
(6) different Interest Periods in effect in respect of all Loans which are
Eurodollar Rate Loans.
     (b) Upon receipt of any Borrowing Request from the Borrower, the
Administrative Agent will promptly notify each Lender thereof and of each such
Lender’s proportionate share thereof. Each Lender will make its proportionate
share of each Borrowing available to the Administrative Agent for the account of
the Borrower at the Administrative Agent’s Office by 2:00 p.m. on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Unless any applicable condition of Article 4 has not been
satisfied, the proceeds of all Loans comprising such Borrowing will then be made
available to the Borrower by the Administrative Agent by wire transfer in
accordance with written instructions provided to the Administrative Agent by the
Borrower.
     2.3. Interest Elections for all Borrowings.
     (a) The Borrower may, upon irrevocable notice by the Borrower to the
Administrative Agent in accordance with paragraph (b): (i) elect to convert on
any Business Day, any Base Rate Loans (or any part thereof in an amount of not
less than $100,000 or an integral multiple of $50,000 in excess thereof) into
Eurodollar Rate Loans; (ii) elect to convert on the last day of any Interest
Period with respect thereto, any Eurodollar Rate Loans (or any part thereof in
an amount of not less than $100,000 or an integral multiple of $50,000 in excess
thereof) into Base Rate Loans; or (iii) elect to continue on the last day of any
Interest Period with respect thereto, any Eurodollar Rate Loans (or any part
thereof in an amount of not less than $100,000 or an integral multiple of
$50,000 in excess thereof) as Eurodollar Rate Loans; provided, however, that, if
any Borrowing comprised of Eurodollar Rate Loans shall have been reduced, by
payment, prepayment or conversion, to an amount that is less than $100,000, then
the Eurodollar Rate

-34-



--------------------------------------------------------------------------------



 



Loans comprising such Borrowing shall automatically convert into Base Rate Loans
on the last day of the then-current Interest Period relating thereto.
     (b) The Borrower shall deliver to the Administrative Agent by telephone not
later than (i) 12:00 p.m., not less than three (3) Business Days in advance of
the Conversion Date or Continuation Date, if the Loans are to be converted into
or continued as Eurodollar Rate Loans, and (ii) 12:00 p.m., not less than one
(1) Business Day in advance of the Conversion Date, if the Loans are to be
converted into Base Rate Loans, a Borrowing Request specifying: (A) the proposed
Conversion Date or Continuation Date, which shall in each case be a Business
Day; (B) the aggregate principal amount of all Loans to be converted or
continued; (C) the nature of the proposed conversion or continuation; and
(D) the duration of the requested Interest Periods, if applicable. Each such
telephonic Borrowing Request by the Borrower shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request signed by the Borrower. If the Borrowing Request for the
continuation of or conversion into a Eurodollar Rate Loan shall fail to specify
the duration of the Interest Period for such continuation or conversion, such
Interest Period shall be of one month’s duration.
     (c) If, upon the expiration of any Interest Periods applicable to any
Eurodollar Rate Loans, the Borrower shall have failed to select on a timely
basis new Interest Periods to be applicable thereto, such Eurodollar Rate Loans
shall automatically convert into Base Rate Loans upon the expiration of such
periods.
     (d) Upon receipt of any such Borrowing Request from the Borrower, the
Administrative Agent will promptly notify each Lender thereof, or, if no timely
notice is provided by the Borrower, the Administrative Agent will promptly
notify each Lender of the details of any automatic conversion. All conversions
and continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans with respect to which the notice was given.
     (e) During the continuation of any Event of Default, the Borrower may not
elect to have any Loan converted into or continued as a Eurodollar Rate Loan
without the consent of the Required Lenders. Notwithstanding any other
provisions contained in this Agreement, after giving effect to any conversion or
continuation of any Loans, there shall not be more than six (6) different
Interest Periods in effect in respect of all Loans which are Eurodollar Rate
Loans.
     (f) The Administrative Agent shall, reasonably promptly after determination
thereof, notify the Borrower and the Lenders of the interest rate applicable to
any Interest Period for Eurodollar Rate Loans. The Administrative Agent shall,
while any Base Rate Loans are outstanding, notify the Borrower and the Lenders
of any change in the “prime rate”, such notice to be given reasonably promptly
after any such change shall become effective. The Principal Companies agree that
no failure on the part of the Administrative Agent to give any notice pursuant
to this paragraph (f) shall diminish, impair or otherwise affect any of the
Obligations of the Principal Companies hereunder, including, without limitation,
any Obligations of the Borrower to pay interest in accordance with Section 2.8.

-35-



--------------------------------------------------------------------------------



 



     2.4. Reduction and Termination of Commitments.
     (a) Each of the Revolving Commitments shall in any event automatically and
permanently terminate in full on the Revolving Credit Maturity Date. The
Borrower may, upon not less than three (3) Business Days’ prior written notice
by the Borrower to the Administrative Agent, permanently terminate the Aggregate
Revolving Commitment or permanently reduce the Aggregate Revolving Commitment
without premium or penalty (except as otherwise provided by Section 2.5(c)), by
a minimum aggregate amount of $100,000 or any multiple of $50,000 in excess
thereof; provided, however, that no such reduction or termination shall be
permitted if, immediately after giving effect thereto and to any prepayment of
Revolving Loans made on the effective date thereof, (i) the then outstanding
principal amount of the Revolving Loans will exceed the Aggregate Revolving
Commitment then in effect and, provided, further, that once reduced in
accordance with this paragraph (a), the Aggregate Revolving Commitment may not
be increased.
     (b) On each date on which the Borrower shall become obligated to prepay any
principal of the Revolving Loans pursuant to Section 2.6(b) or Section 2.6(c),
all as provided by Section 2.6(e), then the Aggregate Revolving Commitment shall
be automatically and permanently reduced on each such date by an amount equal to
the aggregate principal amount of all of the Revolving Loans so required to be
prepaid on such date pursuant to Section 2.6(e).
     (c) Each reduction of the Aggregate Revolving Commitment pursuant to this
Section 2.4 shall be applied pro rata to each Revolving Lender’s Revolving
Commitment in accordance with such Lender’s proportionate share of such
Commitments. All accrued Fees to the effective date of each reduction or
termination of the Aggregate Revolving Commitment shall be paid on the effective
date of each such reduction or termination. The Administrative Agent shall
promptly notify the Revolving Lenders of each reduction or termination of the
Aggregate Revolving Commitment.
     (d) The Aggregate Term Commitment shall terminate in full on the Closing
Date, upon making of the Term Loans on such date. Each of the Term Commitments
shall in any event automatically and permanently terminate in full at 5:00 p.m.
on May 31, 2006 if the Term Loans have not been made to the Borrower on or prior
to that date.
     2.5. Voluntary Prepayments.
     (a) The Borrower may, upon at least three (3) Business Days’ prior written
notice by the Borrower to the Administrative Agent in the case of Eurodollar
Rate Loans, and upon written notice by the Borrower to the Administrative Agent
not later than the date of prepayment in the case of Base Rate Loans,
voluntarily and ratably prepay any Type or Types of Loans, as the Borrower may
elect, in whole or in part without premium or penalty (except as otherwise
provided in Section 2.5(c), and subject always to Section 3.5), in amounts of
$50,000 or an integral multiple of $50,000 in excess thereof.
     (b) Any notice of prepayment delivered by the Borrower pursuant to
paragraph (a) of this Section 2.5 shall be irrevocable and shall specify the
date and amount of such prepayment and the Type or Types of Loans to be prepaid,
including whether such prepayment is of Base Rate Loans or Eurodollar Rate Loans
or any combination thereof. The Administrative Agent will promptly notify each
Lender thereof and of such Lender’s applicable percentage of such

-36-



--------------------------------------------------------------------------------



 



prepayment. If the Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied, first, to the
Term Loans, and, second, to the Revolving Loans outstanding at such time, on a
pro rata basis. If the Borrower fails to specify the Type of Loan to which any
such prepayment shall be applied, but subject to the foregoing sentence, such
prepayment shall be applied, first, towards payment of the unpaid principal
balance of each Base Rate Loan, until the entire principal of each of the Base
Rate Loans shall have been paid in full, and, second, towards payment of the
unpaid principal balance of each Eurodollar Rate Loan, until the entire
principal of each of the Eurodollar Rate Loans shall have been paid in full,
each in a manner which minimizes to the extent reasonably possible any amounts
payable by the Borrower under Section 3.5. If any such notice of prepayment is
delivered by the Borrower pursuant to paragraph (a) of this Section 2.5, the
Borrower shall be absolutely and unconditionally obligated to make such
prepayment, and the prepayment amount specified in such notice shall become and
be due and payable on the date specified therein, together with, in respect of
any prepayment of a Eurodollar Rate Loan, accrued interest to such date on the
amount prepaid and the amounts, if any, required to be paid by the Borrower
pursuant to Section 3.5.
     (c) If, at any time prior to the first anniversary of the Closing Date, the
Aggregate Revolving Commitment shall be permanently terminated in full and the
entire unpaid principal of each of the Loans shall be prepaid in full, then the
Borrower shall be obligated to pay to the Administrative Agent on the date of
such termination and prepayment, for the pro rata benefit of the Lenders, a
prepayment premium equal to two percent (2%) of the outstanding principal
balance of all of the Loans so prepaid on or prior to the first anniversary of
the Closing Date; provided, however, that no prepayment premium shall be payable
pursuant to this paragraph (c): (i) upon the termination in full of the
Aggregate Revolving Commitment and the prepayment of the entire unpaid principal
amount of each of the Loans in connection with the (A) completion of an
Acquisition by the Parent Company or its Subsidiaries, or (B) the Disposition to
any Person or Persons that are not Affiliates or Subsidiaries of the Principal
Companies at the time of Disposition of all or substantially all of the assets
of the Borrower or all of the Equity Interests in the Borrower; or (ii) in
connection with any payment of principal of the Loans pursuant to Section 2.6(c)
or Section 2.7(b).
     (d) Each prepayment of Term Loans pursuant to this Section 2.5 shall be
applied to the remaining scheduled installments of the Term Loans pursuant to
Section 2.7(b), in each case pro rata (based on the principal amount then
remaining unpaid of each of the scheduled installments of the Term Loans).
     2.6. Mandatory Prepayments.
     (a) If, on any date, the aggregate unpaid principal amount of all Revolving
Loans then outstanding shall exceed the Aggregate Revolving Commitment then in
effect, the Borrower shall immediately prepay principal of the Revolving Loans
in the amount of such excess.
  (b) (i) If on any date the Parent Company, the Borrower or any of the
Subsidiary Guarantors shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event, then an amount equal to 100% of the Net Cash Proceeds from such
Asset Sale or Recovery Event shall be applied, not later than ninety (90) days
(or, if any Event of Default shall

-37-



--------------------------------------------------------------------------------



 



then be continuing, one (1) Business Day) after the date of such Reinvestment
Event, to prepay principal of the outstanding Loans, all as provided by
Section 2.6(e); provided, however, that the Parent Company, the Borrower and the
Subsidiary Guarantors shall be required to apply Net Cash Proceeds received from
any Asset Sale or Recovery Event towards prepayment of principal as provided
above only (A) if any Event of Default shall be continuing at the time of the
receipt of such Net Cash Proceeds, or (B) if and to the extent that such Net
Cash Proceeds, when added to the aggregate amount of all other Net Cash Proceeds
received from Asset Sales or Recovery Events in the same Fiscal Year, shall
exceed $500,000; and provided, further, that the requirements for mandatory
prepayment set forth above in this clause (i) shall be reduced if and to the
extent that the Borrower or the Parent Company elects, as hereinafter provided,
to cause all or any part of such Net Cash Proceeds to be reinvested by the
Borrower or by one or more of the Subsidiary Guarantors in Reinvestment Assets
on or prior to the end of the applicable Reinvestment Period (herein called a
“Reinvestment Election”). The Borrower or the Parent Company may exercise the
Reinvestment Election with respect to any Asset Sale or Recovery Event only if
(1) no Event of Default shall be continuing at the time of such Asset Sale or
Recovery Event, and (2) the Borrower or the Parent Company delivers a
Reinvestment Notice with respect to such Asset Sale or Recovery Event to the
Administrative Agent not later than ninety (90) days after the date of such
Reinvestment Event.
     (ii) If the Parent Company, the Borrower or any of the Subsidiary
Guarantors shall at any time receive Net Issuance Proceeds from any Financing
Event, then an amount equal to 100% of the Net Issuance Proceeds from such
Financing Event shall be applied within two (2) Business Days after receipt to
prepay principal of the outstanding Loans, all as provided by Section 2.6(e);
provided, however, that, unless any Event of Default shall then be continuing,
the Parent Company, the Borrower and the Subsidiary Guarantors shall be required
to apply Net Issuance Proceeds received from any issuance and sale by the Parent
Company of its Permitted Equity Interests towards prepayment of principal as
provided above only if and to the extent that such Net Issuance Proceeds, when
added to the aggregate amount of all other Net Issuance Proceeds received from
any issuance and sale by the Parent Company of its Permitted Equity Interests in
the same Fiscal Year, shall exceed $1,000,000.
     (iii) Nothing in this paragraph (b) shall be construed as a consent for, or
be deemed to permit, any Asset Sale or Financing Event not otherwise permitted
by this Agreement.
     (iv) On the Reinvestment Prepayment Date with respect to any Reinvestment
Election made pursuant to clause (i), an amount equal to the Reinvestment
Prepayment Amount, if any, for such Reinvestment Election shall be applied as a
mandatory prepayment of principal of the outstanding Loans, all as provided by
Section 2.6(e).
     (c) On each of the Excess Cash Flow Application Dates applicable to Fiscal
Years 2006 and thereafter, an amount equal to 50% of the Consolidated Excess
Cash Flow for the Fiscal Year last ended shall be applied as a mandatory
prepayment of principal of the outstanding Loans, all as provided by
Section 2.6(e).

-38-



--------------------------------------------------------------------------------



 



     (d) With respect to Eurodollar Rate Loans, the Borrower shall pay, together
with each principal prepayment under this Section 2.6, accrued interest on the
amount prepaid and any amounts required pursuant to Section 2.5(c) or
Section 3.5. Any prepayments pursuant to this Section 2.6 made on any day other
than an Interest Payment Date for any Loan shall be applied: first, to any Base
Rate Loans then outstanding; and, then, to Eurodollar Rate Loans with the
shortest Interest Periods remaining; provided, however, that, so long as no
Event of Default shall then be continuing, the Administrative Agent shall, upon
the request of the Borrower, apply any such prepayments to Eurodollar Rate Loans
only on the last day of each of the respective Interest Periods relating
thereto, and, until such application of any such prepayments, the Administrative
Agent shall hold the amount thereof as cash Collateral for the Obligations upon
the terms contained in the Collateral Documents.
     (e) Each prepayment of principal of the outstanding Loans required pursuant
to Section 2.6(b) or 2.6(c) shall be applied: first, towards payment of unpaid
principal of the Term Loans, until the entire unpaid principal of each of the
Term Loans shall have been paid in full; and, second, towards payment of unpaid
principal of the Revolving Loans, until the entire unpaid principal of each of
the Revolving Loans is paid in full; and, third, towards payment of all of the
other Obligations of the Principal Companies under the Loan Documents, until all
of such Obligations shall have been paid in full.
     (f) Each prepayment of principal of the outstanding Term Loans required
pursuant to Section 2.6(b), 2.6(c) or 2.6(e) shall be applied to the remaining
scheduled installments of the Term Loans pursuant to Section 2.7(b) pro rata
(based on the principal amount then remaining unpaid of each of the scheduled
installments of the Term Loans).
     (g) With respect to the Type of Loan to be prepaid, each prepayment
required pursuant to this Section 2.6 shall, subject always to Section 2.6(e),
be applied, first, towards payment of the unpaid principal balance of each Base
Rate Loan, until the entire principal of each of the Base Rate Loans shall have
been paid in full, and, second, towards payment of the unpaid principal balance
of each Eurodollar Rate Loan, until the entire principal of each of the
Eurodollar Rate Loans shall have been paid in full, each in a manner which
minimizes to the extent reasonably possible any amounts payable by the Borrower
under Section 3.5.
     2.7. Repayments of Principal.
     (a) Revolving Loans. The Borrower shall repay to the Lenders in full on the
Revolving Credit Maturity Date the entire unpaid principal amount of each of the
Revolving Loans outstanding on the Revolving Credit Maturity Date.
     (b) Term Loan. The Borrower shall repay the Term Loans in nineteen
(19) installments of principal, payable on the principal payment dates specified
in the table below, in an amount for each such scheduled installment equal to
the amount set forth opposite the scheduled principal payment date for such
scheduled principal installment in the table below:

-39-



--------------------------------------------------------------------------------



 



          Principal Payment Date   Amount  
09/30/06
  $ 250,000  
12/31/06
  $ 250,000  
 
       
03/31/07
  $ 250,000  
06/30/07
  $ 250,000  
09/30/07
  $ 250,000  
12/31/07
  $ 250,000  
 
       
03/31/08
  $ 312,500  
06/30/08
  $ 312,500  
09/30/08
  $ 312,500  
12/31/08
  $ 312,500  
 
       
03/31/09
  $ 437,500  
06/30/09
  $ 437,500  
09/30/09
  $ 437,500  
12/31/09
  $ 437,500  
 
       
03/31/10
  $ 812,500  
06/30/10
  $ 812,500  
09/30/10
  $ 812,500  
12/31/10
  $ 812,500  
 
       
03/31/11
  $ 2,250,000  

     (c) Final Maturity Date. Anything herein express or implied to the contrary
notwithstanding, there shall become and be absolutely and unconditionally due
and payable on the Final Maturity Date, and the Borrower hereby promises to pay
on the Final Maturity Date, the entire principal of each of the Term Loans then
remaining unpaid, all of the unpaid interest accrued thereon, all of the unpaid
Fees accrued thereon and all other unpaid sums and other Obligations owing under
this Agreement or any of the other Loan Documents with respect to the Term
Loans, the Revolving Commitments and the Revolving Loans.
     2.8. Interest.
     (a) Except as and to the extent otherwise expressly provided by this
Agreement, each Loan shall bear interest on the unpaid principal amount thereof
as follows:
     (i) if a Base Rate Loan, from the applicable Borrowing Date, at the Base
Rate plus the Applicable Margin for Base Rate Loans; or
     (ii) if a Eurodollar Rate Loan, for each Interest Period, at the Eurodollar
Rate for such Interest Period plus the Applicable Margin for Eurodollar Rate
Loans.
     (b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of any principal
of any Eurodollar Rate Loans for the principal of such Eurodollar Rate Loans so
prepaid. During the continuation of any Events of Default, interest shall be
paid on demand.

-40-



--------------------------------------------------------------------------------



 



     (c) So long as any Events of Default shall be continuing, the Borrower
shall, if and to the extent that Required Lenders shall so request in writing,
pay interest (after, as well as before, judgment or the commencement of
Insolvency Proceedings) (i) on the entire unpaid principal amount of all of the
Loans from time to time outstanding at the applicable rate per annum provided in
paragraph (a) of this Section 2.8, plus 2%, and (ii) on all other unpaid amounts
(including interest) from time to time overdue, at a rate per annum equal to the
Base Rate, plus the Applicable Margin for Base Rate Loans, plus 2%.
     2.9. Fees.
     (a) Revolving Commitment Fees. The Borrower shall pay to the Administrative
Agent, for the pro rata account of each Revolving Lender, revolving commitment
fees equal to 0.50% (i.e., fifty basis points) of the actual daily amount by
which the Aggregate Revolving Commitment exceeds the Outstanding Amount of
Revolving Loans (“Revolving Commitment Fees”); provided, however, that any
Revolving Commitment Fees accrued with respect to the Revolving Commitment of
any Defaulting Lender prior to the time such Lender became a Defaulting Lender
and remaining unpaid at such time shall not be payable by the Borrower until
such Lender shall cease to be a Defaulting Lender; and, provided, further, that
no Revolving Commitment Fees shall accrue on the Revolving Commitment of any
Defaulting Lender so long as such Lender shall continue to be a Defaulting
Lender. Subject always to the provisos in the preceding sentence, the Revolving
Commitment Fees shall accrue at all times during the Availability Period,
including at any time during which any one or more of the conditions in
Article 4 is not met, and shall be due and payable quarterly in arrears on the
last day of each March, June, September and December in each year, commencing
with the first such date to occur after the Closing Date, and on the Revolving
Credit Maturity Date. The Revolving Commitment Fees shall be calculated
quarterly in arrears.
     (b) Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent, for the Administrative Agent’s own account, fees in the
amounts and at the times specified in the Letter of Agreement, dated as of the
Closing Date (“Agent Fee Letter”), among each of the Principal Companies and the
Administrative Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.
     2.10. Computation of Interest and Fees. All computations of interest and
fees shall be made on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or Fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.11. Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary

-41-



--------------------------------------------------------------------------------



 



course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder to
pay any amounts owing with respect to any of the Obligations. In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     (b) Upon request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note (but only to the extent that the Loans evidenced by
such promissory note are not already evidenced by an existing promissory note)
evidencing the Loans owing to such Lender pursuant to this Agreement. Each such
note evidencing a Term Loan shall be in or substantially in the form of
Exhibit A (as amended, endorsed, replaced or otherwise modified from time to
time, a “Term Note”). Each such note evidencing Revolving Credit Loans shall be
in or substantially in the form of Exhibit B (as amended, endorsed, replaced or
otherwise modified from time to time, a “Revolving Credit Note”). Each of the
Notes shall be entitled to all of the rights and benefits of this Agreement, the
other Loan Documents and the Collateral.
     2.12. Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments required to be made by the Borrower under this
Agreement or any of the other Loan Documents shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the pro rata account of the
Lenders or (as the case may be) the Administrative Agent to which such payment
is owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its pro rata share
of such payment, in like funds as received, by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fees shall continue to accrue. If any payment required to
be made by the Borrower under this Agreement or any of the other Loan Documents
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or Fees, as the case may be.
     (b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative

-42-



--------------------------------------------------------------------------------



 



Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to, but
excluding, the date of payment to the Administrative Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. Nothing in this paragraph (b) shall be
deemed to relieve any Lender of its obligation to the Borrower to fulfill its
Commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender with respect to its
Commitments hereunder.
     (c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Administrative Agent hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon
for each day from and including the date such amount is distributed to it to,
but excluding, the date of payment to the Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this paragraph (c) shall be conclusive absent manifest error.
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because any of the
conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (e) Obligations of Secured Parties Several. The obligations of the Lenders
and other Secured Parties hereunder to make Loans and to make payments under
Section 10.4(c) are several, and not joint or joint and several. The failure of
any Lender or other Secured Party to make any Loan or to make any payment under
Section 10.4(c) on any date required hereunder

-43-



--------------------------------------------------------------------------------



 



shall not relieve any other Lender or Secured Party of its corresponding
obligations to do so on such date, and no Lender or other Secured Party shall be
responsible for the failure of any other Lender or other Secured Party to so
make its Loan or to make its payment under Section 10.4(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13. Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided, however, that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payments made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, or (B) any payments obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any of the Principal
Companies or their Subsidiaries (as to which the provisions of this Section 2.13
shall in any case apply).
Each of the Principal Companies irrevocably consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each of the Principal Companies and other Loan Parties rights
of setoff and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of any such Loan Party in the amount of such
participation.
     2.14. Use of Proceeds. The Borrower will use the entire proceeds of the
Term Loans to finance the WL Acquisition, to finance transaction costs relating
thereto, and to repay the Existing Assumed Indebtedness, and the Borrower will
use the entire proceeds of each of the Revolving Loans for working capital and
general corporate requirements of the Borrower, including financing the WL
Acquisition, financing other Acquisitions by Subsidiary Loan Parties and paying
transaction costs relating to any of the foregoing.

-44-



--------------------------------------------------------------------------------



 



ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.1. Taxes.
     (a) Payments Free of Taxes. Any and all payments by the Borrower to or on
account of any of the Obligations hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided, however, that, if the Borrower shall
be required by any Applicable Law to deduct any Indemnified Taxes (including any
Other Taxes) from any such payments, then: (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.1), the
Administrative Agent or the Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made; (ii) the
Borrower shall make such deductions; and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.1) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by the Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of any Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the information return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
     (e) Status of Lenders. Any Lender, if requested by the Borrower or the
Administrative Agent or as and when required by Applicable Law, shall deliver
such properly completed and executed documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to withholding taxes, backup

-45-



--------------------------------------------------------------------------------



 



withholding or information reporting requirements and as will permit payments
hereunder to be made without withholding or (as the case may be) at a reduced
rate of withholding.
     Each Lender agrees to deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient), on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter, upon the request of the Borrower or the Administrative
Agent, but only if such Lender is legally entitled to do so), duly completed
copies of Internal Revenue Service Form W-9 (or successor form) establishing
that such Lender is not subject to U.S. backup withholding tax, to the extent
reasonably requested by the Borrower or Administrative Agent to evidence an
exemption from U.S. backup withholding tax.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund or credit (in
lieu of such refund) of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.1, it shall pay to the Borrower an
amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.1 with respect to the Taxes or Other Taxes giving rise to such refund
or credit), net of all reasonable out-of-pocket costs and expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph (f) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
     3.2. Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted and all amounts due under Section 3.5 in accordance with the terms
thereof due to such conversion.

-46-



--------------------------------------------------------------------------------



 



     3.3. Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for any Eurodollar Rate Loan or a conversion to
or continuation thereof that (a) Dollar deposits are not being offered to banks
in the London interbank market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke, without any penalty, fee or other similar
payment, any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
     3.4. Increased Costs.
     (a) Increased Costs Generally. Subject to the provisions of Section 3.1
(which shall be controlling with respect to the matters covered therein), if any
Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.1 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender and receipt of a certificate of
reimbursement pursuant to Section 3.4(c), the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return

-47-



--------------------------------------------------------------------------------



 



on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time, upon
request by such Lender and receipt of a certificate of reimbursement pursuant to
Section 3.4(c), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section 3.4 and the basis for calculating such amounts (using any
reasonable averaging or attribution methods) and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.4 shall not
constitute a waiver of such Lender’s rights to demand such compensation;
provided, however, that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.4 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.5. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
     (b) any failure by the Borrower (for any reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay the
usual and customary administrative fees (if any) charged by such Lender to
similarly situated borrowers in connection with the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 3.5, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching

-48-



--------------------------------------------------------------------------------



 



deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.6. Mitigation Obligations.
     (a) If any Lender requests compensation under Section 3.4, or the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 3.1 or Section 3.4, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.2, as
applicable, and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation from the Borrower pursuant to
Section 3.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, the Borrower may replace such Lender upon the terms and subject to
the conditions set forth in Section 10.13.
     3.7. Survival. All of the Obligations of the Borrower under this Article 3
shall survive the termination in full of all of the Commitments and payment in
full of all other Obligations hereunder.
ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.1. Conditions of Initial Credit Extension. The obligations of each Lender
to make its initial Credit Extension hereunder are subject to satisfaction or
waiver of each of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the date hereof or (as applicable) the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date), and each in form and substance reasonably satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, the Guaranty Agreement, the
Pledge Agreement, the Security Agreement and the Intellectual Property Security
Agreement, sufficient in number for distribution to the Administrative Agent,
each Lender and the Principal Companies;

-49-



--------------------------------------------------------------------------------



 



     (ii) a Term Note and a Revolving Credit Note executed by the Borrower in
favor of each Lender requesting Notes;
     (iii) with respect to each of the Deposit Accounts identified in Section
4.1(a)(ii) of the Disclosure Schedule as an operating account of the Borrower or
the Parent Company with Citizens Bank of Massachusetts, an account control
agreement with respect to each such operating account in form and substance
reasonably satisfactory to the Administrative Agent, all as provided by Section
6.14;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of Properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vi) a favorable legal opinion of one or more special counsel to each of
the Principal Companies, addressed to the Administrative Agent and each of the
Lenders, as to the matters set forth in Exhibit M concerning the Loan Parties
and the Loan Documents and in form and substance reasonably satisfactory to the
Administrative Agent;
     (vii) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (viii) a certificate signed by a Responsible Officer of each of the
Principal Companies certifying that there has been no event or circumstance
since the date of the Historical Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent may reasonably require.

-50-



--------------------------------------------------------------------------------



 



     (b) All Fees required to be paid on or before the Closing Date in
accordance with the terms of the Agent Fee Letter shall have been paid to the
Administrative Agent in full.
     (c) The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
     (d) Each of the following conditions precedent shall be satisfied with
respect to the WL Acquisition, the WL Equity Investments, and the WL Employment
Agreements:
     (i) there shall have been delivered to the Administrative Agent true,
correct and complete copies of each of the WL Transaction Documents; all of the
material terms and conditions of the WL Transaction Documents shall in all
material respects be the same as and consistent with the terms and conditions
contained in the draft form of such documents delivered to the Administrative
Agent on or about March 7, 2006; and no material provisions of any of the WL
Transaction Documents shall have been modified or waived in any respect
reasonably determined by the Administrative Agent to be material, in each case,
without the prior consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed);
     (ii) simultaneously with the making of the initial Credit Extensions on the
Closing Date, the WL Acquisition shall be closed in all material respects in
accordance with the WL Acquisition Documents and Applicable Law, and all
material conditions precedent to the closing of the WL Acquisition, as set forth
in the WL Acquisition Documents, shall be satisfied (and not waived in any
material respect, except with the prior consent of the Administrative Agent) to
the reasonable satisfaction of the Administrative Agent;
     (iii) simultaneously with the making of the initial Credit Extensions on
the Closing Date, the WL Equity Investments shall be made in all material
respects in accordance with the WL Investment Documents and Applicable Law, and
all material conditions precedent to the making of the WL Equity Investments, as
set forth in the WL Investment Documents, shall be satisfied (and not waived in
any material respect, except with the prior consent of the Administrative Agent)
to the reasonable satisfaction of the Administrative Agent;
     (iv) the Borrower shall have received from the Parent Company, upon the
terms contained in the WL Investment Documents, cash proceeds of the WL Equity
Investment in an aggregate amount not less than $10,400,000;
     (v) each of Millin and the Principal Companies shall have executed and
delivered the Millin Employment Agreement;
     (vi) each of Weiss and the Principal Companies shall have executed and
delivered the Weiss Employment Agreement; and

-51-



--------------------------------------------------------------------------------



 



     (vii) there shall have been delivered to the Administrative Agent and each
Lender true, correct and complete copies of resolutions adopted by the Board of
Directors of the Parent Company effective as of, and subject to, the WL Closing
(A) increasing the number of members of the Board of Directors of the Parent
Company from seven (7) to nine (9), and (B) approving the appointment of each of
Millin and Weiss to fill the two vacancies on the Board of Directors of the
Parent Company, and each of Millin and Weiss shall be members of the Board of
Directors of the Parent Company effective as of the WL Closing.
     (e) The cash proceeds of the WL Equity Investment and the Loans made on the
Closing Date shall, simultaneously with the making of the Loans on the Closing
Date, be applied by the Borrower towards (i) payment of the purchase price of
the WL Business and the WL Assets, (ii) payment in full of the entire
outstanding amount of the Existing Assumed Indebtedness, and (iii) the payment
of transaction costs relating to each of the foregoing.
     (f) There shall have been delivered to the Administrative Agent copies of
each of the Real Property Leases assumed by the Borrower in connection with the
WL Acquisition.
     (g) The Administrative Agent shall have received a duly completed Closing
Date Compliance Certificate, reasonably satisfactory in form and substance to
the Administrative Agent, signed by a Responsible Officer of each of the
Principal Companies, and showing to the reasonable satisfaction of the
Administrative Agent that, after giving pro forma effect to the completion of
the WL Acquisition, the WL Equity Investment and the other WL Transactions upon
the terms contained in the WL Transaction Documents and the making of the Loans
on the Closing Date:
     (i) the Consolidated EBITDA of the WL Seller, determined on a pro forma
basis for the period of twelve (12) consecutive months ended January 31, 2006,
shall not be less than $4,500,000;
     (ii) the ratio of the Consolidated Total Debt of the Borrower and its
Subsidiaries as at the Closing Date to the Consolidated EBITDA of the WL Seller
and its Subsidiaries, determined on a pro forma basis for the period of twelve
(12) consecutive months ended January 31, 2006, shall not exceed 2.90:1.00;
     (iii) arrangements reasonably satisfactory to the Administrative Agent
shall have been made for the payment in full of the Existing Assumed
Indebtedness and the termination of all of the Liens on WL Assets securing the
Existing Assumed Indebtedness, such payment and such termination to be completed
immediately after the making of Loans on the Closing Date; and
     (iv) the aggregate amount of all unrestricted cash and cash equivalents
owned by the Parent Company on a stand-alone basis on the Closing Date,
determined after giving effect to the WL Transactions, including the WL Equity

-52-



--------------------------------------------------------------------------------



 



Investment made by the Parent Company in the Borrower, shall not be less than
$2,900,000.
For purposes of clause (i) and clause (ii) of this paragraph (g), the
Consolidated EBITDA of the WL Seller for each of the monthly accounting periods
from February 1, 2005 through the Closing Date shall be adjusted by also adding
to Consolidated Net Income of the WL Seller for each of such monthly accounting
periods, but only to the extent reflected as a charge in the statement of such
Consolidated Net Income for each such period (and without duplication of any of
the items of cost and expense already added to Consolidated Net Income in
accordance with the definition of “Consolidated EBITDA”), certain non-going
forward expense items in the maximum permissible amount identified by the
Principal Companies for each of such monthly accounting periods and approved by
the Administrative Agent. The maximum permissible amount of each of such
non-going forward expense items identified by the Principal Companies for each
of such monthly accounting periods and approved by the Administrative Agent is
specified in Section 4.1 of the Disclosure Schedule (collectively, “Permitted
EBITDA Addback Adjustments”).
     (h) The Total Outstandings on and as of the Closing Date, determined after
giving pro forma effect to all of the Loans made or to be made hereunder on the
Closing Date, shall not exceed $13,000,000.
     (i) The Administrative Agent shall have received forecasts prepared by the
senior management of the Principal Companies, in form and detail reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Parent Company, the
Borrower and the Subsidiary Guarantors for each Fiscal Year from 2006 through
and including 2011, such forecasts to be on a Fiscal Quarter-basis through
December 31, 2006.
     (j) The Principal Companies shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced in
customary detail prior to or on the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Principal Companies
and the Administrative Agent).
     (k) The Closing Date shall have occurred on or before May 31, 2006.
Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each Instrument or document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying such
Lender’s objection thereto.

-53-



--------------------------------------------------------------------------------



 



     4.2. Conditions to all Credit Extensions. The obligations of each Lender to
honor any Borrowing Request (other than a request for a continuation of any
Eurodollar Rate Loan or for a conversion of Loans of one Type to another Type)
is subject further to the satisfaction or waiver of each of the following
conditions precedent:
     (a) The representations and warranties of each of the Principal Companies
and other Loan Parties contained in Article 5 or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(except for representations and warranties that are already qualified as to
materiality, which shall instead be true and correct) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except for representations and
warranties that are already qualified as to materiality, which shall instead be
true and correct) as of such earlier date, and except that, for purposes of this
Section 4.2, the representations and warranties contained in paragraph (a) of
Section 5.5 shall be deemed to refer to the most recent financial statements
furnished pursuant to paragraph (a), (b) or (c), respectively, of Section 6.1.
     (b) No Default shall exist or would result from such proposed Credit
Extension or from the application of any of the proceeds thereof.
     (c) The Administrative Agent shall have received a Borrowing Request from
the Borrower in accordance with the requirements hereof.
Each Borrowing Request (other than any request for the continuation of any
Eurodollar Rate Loan or for the conversion of any Loans of one Type to another
Type) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.2(a) and Section 4.2(b) have
been satisfied on and as of the date of such Borrowing Request and on and as of
the date of the applicable Credit Extension.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each of the Principal Companies represents and warrants to the Administrative
Agent and the Lenders that:
     5.1. Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Applicable Law of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business, and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
qualified to do business and is in good standing under the Applicable Law of
each jurisdiction where its ownership, lease or operation of Properties or the
conduct of its business requires such qualification, and (d) is in compliance

-54-



--------------------------------------------------------------------------------



 



with all Applicable Law; except, in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.2. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to become a party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not: (a) contravene the terms
of any of such Person’s Governing Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Liens under, or require any
payments to be made under (i) any of the WL Transaction Documents or any other
Contractual Obligation (other than any of the Loan Documents) to which such
Person is a party or affecting such Person or the Properties of such Person or
any of its Subsidiaries, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
Property is subject; or (c) violate any Applicable Law.
     5.3. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
filings in connection with the security interests granted by the Loan Parties
pursuant to the Collateral Documents.
     5.4. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by applicable
Debtor Relief Laws or other similar laws relating to or affecting creditors’
rights generally or by equitable principles relating to enforceability.
     5.5. Financial Statements; No Material Adverse Effect.
     (a) The Historical Financial Statements of the Parent Company (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the consolidated financial condition of the
Parent Company and its Subsidiaries as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness and other material
liabilities, direct or contingent, of the Parent Company and its Subsidiaries as
of the date thereof, including material liabilities for taxes, material
commitments and Indebtedness.
     (b) Since the date of the Historical Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
     (c) The consolidated pro forma balance sheet of the Parent Company and its
Subsidiaries as at the Closing Date, copies of which have been furnished to the
Administrative

-55-



--------------------------------------------------------------------------------



 



Agent, fairly presents in all material respects the consolidated pro forma
financial condition of the Parent Company and its Subsidiaries as at the Closing
Date after giving effect on a Pro Forma Basis to the implementation of the WL
Transactions and the transactions contemplated hereby.
     (d) The consolidated forecasted balance sheets and statements of income or
operations and cash flows of the Parent Company and its Subsidiaries delivered
pursuant to Section 6.1(d) or (as the case may be) Section 4.1(i) were prepared
in good faith on the basis of assumptions which were fair in all material
respects in light of the conditions existing at the time of delivery of such
forecasts.
     5.6. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any of the Principal Companies,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any of the Loan Parties or against any of
their Properties or revenues that (a) purport to prohibit the execution,
delivery or performance of this Agreement or any other Loan Document, or any of
the transactions contemplated hereby, or (b) except as specifically disclosed in
Section 5.6 of the Disclosure Schedule, either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.
     5.7. No Default. None of the Loan Parties is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of any of
the transactions contemplated by this Agreement, any other Loan Document or any
of the WL Transaction Documents.
     5.8. Environmental Compliance. No Loan Party has any Environmental
Liabilities that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     5.9. Insurance. The material tangible Properties of each of the Loan
Parties are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles,
and covering such risks as are customarily carried by companies engaged in the
same or similar businesses and owning similar Properties in localities where
each such Loan Party operates.
     5.10. Taxes. Except as set forth in Section 5.10 of the Disclosure
Schedule, to the knowledge of the Principal Companies, each Loan Party has filed
all material Federal, state and other tax returns and reports required to be
filed, and have paid all material Federal, state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. To the knowledge of the Principal
Companies, there is no proposed tax assessment against any of the Loan Parties
that would, if made, have a Material Adverse Effect.

-56-



--------------------------------------------------------------------------------



 



     5.11. ERISA Compliance.
     (a) Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except in such instances in which the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of each of the Principal Companies,
nothing has occurred which would prevent, or cause the loss of, such
qualification, except as could not reasonably be expected to have a Material
Adverse Effect. Each of the Principal Companies and ERISA Affiliates have made
all material required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
     (b) There are no pending or, to the knowledge of any of the Principal
Companies, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a material liability to any Loan
Party; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) none of
the Principal Companies nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) none of the Principal Companies nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) none of the Principal Companies nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.12. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) None of the Principal Companies is engaged, and none of the Principal
Companies will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
     (b) None of the Principal Companies, any Person Controlling the Principal
Companies or any Subsidiary Guarantor (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

-57-



--------------------------------------------------------------------------------



 



     5.13. Compliance with Laws. Each of the Loan Parties is in compliance in
all material respects with the requirements of all Applicable Law and all
orders, writs, injunctions and decrees applicable to it or to its Properties,
except in such instances in which (a) such requirement of Applicable Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     5.14. Existing Indebtedness, Liens and Investments; etc.
     (a) Each item of Indebtedness of each of the Principal Companies (other
than the Existing Assumed Indebtedness), the outstanding principal amount of
which is $100,000 or more as of the Closing Date (after giving pro forma effect
to the WL Transactions completed on or prior to the Closing Date), is identified
in Section 5.14(a) of the Disclosure Schedule (all of the Indebtedness so
described (other than Indebtedness under the Loan Documents) being herein
called, collectively, the “Existing Indebtedness”). With respect to each item of
Existing Indebtedness identified in Section 5.14(a) of the Disclosure Schedule,
the outstanding principal amount of which is $100,000 or more on or as of the
Closing Date, the Parent Company has delivered or otherwise made available to
the Administrative Agent a true and complete copy of each Instrument evidencing
such Existing Indebtedness or pursuant to which such Existing Indebtedness was
issued or secured (including each amendment, consent, waiver or other Instrument
executed and/or delivered in respect thereof), as the same is in effect on or as
of the Closing Date. Except as otherwise disclosed in Section 5.14(a) of the
Disclosure Schedule, none of the Principal Companies is in default in the
payment of any Existing Indebtedness, which payments, in the aggregate, exceed
$100,000, or in default or breach, in any material respect, in the performance
of any other material obligation under any Instrument evidencing or governing
any Existing Indebtedness (in an aggregate amount exceeding $100,000) or
pursuant to which any such Existing Indebtedness (in an aggregate amount
exceeding $100,000) was issued or secured.
     (b) Section 5.14(b) of the Disclosure Schedule identifies all of the Liens
upon Property of any of the Principal Companies that secure Existing
Indebtedness of any of the Principal Companies and that are in existence on or
as of the Closing Date and either (i) are known to any of the Principal
Companies on or as of the Closing Date, or (ii) are of record on and as of the
Closing Date.
     (c) Section 5.14(c) of the Disclosure Schedule also identifies each
Investment of any of the Principal Companies that is owned or held or is
outstanding or in effect on or as of the Closing Date, other than insubstantial
and immaterial Investments and other than Investments of the kind described in
any of clause (a), (b) or (d) of Section 7.2.
     5.15. Transactions with Affiliates. Section 5.15 of the Disclosure Schedule
identifies (a) all (if any) Indebtedness of the Parent Company or the Borrower
to any Affiliate of the Borrower on or as of the Closing Date, and material
Contractual Obligations of the Parent Company or the Borrower to any Affiliate
of the Borrower on or as of the Closing Date, and (b) all (if any) Indebtedness
of any Affiliate of the Borrower to any of the Loan Parties on or as of the
Closing Date, material Contractual Obligations of any Affiliate of the Borrower
to any of the

-58-



--------------------------------------------------------------------------------



 



Loan Parties on or as of the Closing Date, and Investments in any Affiliates of
the Borrower owned, held or controlled by any of the Loan Parties on or as of
the Closing Date.
     5.16. Corporate Structure; etc.
     (a) Section 5.16(a) of the Disclosure Schedule identifies, as of the
Closing Date, each Subsidiary of the Parent Company or the Borrower and each
Subsidiary Guarantor. Section 5.16(a) of the Disclosure Schedule identifies,
with respect to each of the Principal Companies and its Subsidiaries (other than
the Excluded Subsidiaries) identified in Section 5.16(a) of the Disclosure
Schedule, as of the Closing Date, (i) the State or other jurisdiction of
organization of each such Person, (ii) the number of authorized and outstanding
shares of each class of Equity Interests in each such Person, and (iii) with
respect to each Subsidiary of the Parent Company or the Borrower, (A) each
Person which owns or Controls (whether legally or beneficially) any of the
Equity Interests in each such Subsidiary, and (B) the number of shares or units
of each class or kind of Equity Interests so owned or Controlled by each such
Person.
     (b) Except as set forth in Section 5.16(b) of the Disclosure Schedule, and
except as otherwise expressly permitted by Section 7.7, the Parent Company
engages in no business activities and has no material assets or Property (other
than Equity Interests in the Borrower, the Excluded Subsidiaries, and any
Subsidiary Guarantors, and cash or cash equivalents) or material liabilities
(other than its Guarantee provided in the Guaranty Agreement, its other
Obligations under the Loan Documents, its obligations in respect of certain
Existing Indebtedness and such other liabilities as are otherwise permitted or
contemplated by this Agreement).
     (c) Prior to the Closing Date, the Borrower has not engaged in any business
or incurred any Indebtedness or any other liabilities (except in connection with
its formation, the WL Transactions, the WL Transaction Documents, the Existing
Assumed Indebtedness and the Loan Documents).
     5.17. Title to Real Properties; etc.
     (a) All Real Property owned or leased by any of the Principal Companies as
of the Closing Date, and the nature of the interest therein, is identified in
Section 5.17(a) of the Disclosure Schedule. Except as otherwise disclosed in
Section 5.17(a) of the Disclosure Schedule, and except for such defects in title
as could not reasonably be expected to have a Material Adverse Effect, and
except for Liens permitted by Section 7.1, each of the Loan Parties has good
legal title to, or valid leasehold interests in, all Real Property used in the
ordinary conduct of its businesses, including all Real Property identified in
Section 5.17(a) of the Disclosure Schedule.
     (b) The present use of any Real Property owned or leased by any of the Loan
Parties is in compliance in all material respects with all applicable licenses
and other Applicable Law, where failure so to comply could reasonably be
expected to result in any Material Adverse Effect. Each Real Property Lease
pursuant to which any of the Loan Parties has, as lessee, rights in Real
Property is in full force and effect.
     5.18. Intellectual Property; Licenses; etc. Each of the Loan Parties owns,
or possesses the right to use, all of the material trademarks, service marks,
trade names, copyrights,

-59-



--------------------------------------------------------------------------------



 



patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of its businesses. To the
knowledge of each of the Principal Companies, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any of the Loan Parties
infringes upon any rights held by any other Persons, except for such
infringements that could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of each of the Principal Companies, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.19. Rights in Collateral; Priority of Liens. Each of the Principal
Companies and other Loan Parties has rights in the Property granted by it as
Collateral under the Collateral Documents, free and clear of any and all Liens
in favor of third parties, except Liens permitted by Section 7.1. Upon the
proper filing of UCC financing statements, and the taking of the other actions
required by the Administrative Agent, the Liens granted pursuant to the
Collateral Documents will constitute valid and perfected Liens in the Collateral
in favor of the Administrative Agent, for the ratable benefit of the
Administrative Agent and the other Secured Parties.
     5.20. Deposit Accounts; etc.
     (a) Section 5.20 of the Disclosure Schedule identifies each of the Deposit
Accounts and other similar accounts of every kind maintained by any of the
Principal Companies on or as of the Closing Date with any bank or other
financial institution or with any mutual fund, securities broker, investment
banking firm or other Person (collectively, “Existing Deposit Accounts”).
Section 5.20 of the Disclosure Schedule sets forth: (i) the name or other
designation of each account identified therein; and (ii) the name and address of
the institution or other Person with which each such account is maintained. The
Principal Companies have furnished to the Administrative Agent accurate
information regarding the account number of each of the Existing Deposit
Accounts.
     (b) None of the Principal Companies owns, controls or maintains any Deposit
Accounts or any other similar accounts, on or as of the Closing Date, except the
Existing Deposit Accounts identified in Section 5.20 of the Disclosure Schedule.
     5.21. WL Transaction Documents; etc.
     (a) The representations and warranties of each of the Principal Companies
set forth in the WL Transaction Documents will be true and correct in all
material respects on and as of the respective dates made, and such
representations and warranties will be true and correct in all material respects
on and as of the Closing Date.
     (b) There is no pending or, to the knowledge of the Principal Companies,
threatened litigation or governmental investigation or proceeding against any of
the Principal Companies or to which any of the Properties of any thereof is
subject which seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, any of the WL Transactions
or the WL Transaction Documents.

-60-



--------------------------------------------------------------------------------



 



     (c) Each of the WL Transaction Documents and Real Property Leases (other
than any WL Transaction Document or Real Property Lease which has expired,
terminated or lapsed in accordance with its terms) is in full force and effect.
No material default on the part of any of the Principal Companies or (to the
knowledge of any of the Principal Companies) any other Person bound by any of
the WL Transaction Documents or Real Property Leases, and no material breach by
any of the Principal Companies or (to the knowledge of any of the Principal
Companies) by any such other Person in the performance or observance of any of
its material agreements or obligations thereunder, is continuing. None of the
Principal Companies nor (to the knowledge of any of the Principal Companies) any
other Person bound by any of the WL Transaction Documents or Real Property
Leases has, on account of the occurrence of any material default thereunder,
exercised or attempted to exercise any rights of termination, cancellation or
rescission thereunder; and, to the knowledge of any of the Principal Companies,
no material default or other similar condition is continuing which permits any
of the Principal Companies or any other Person bound by any of the WL
Transaction Documents or Real Property Leases to exercise any rights of
termination, cancellation or rescission thereunder.
     (d) As of the Closing Date, each of Millin and Weiss is a member of the
Board of Directors of the Parent Company, and Millin is the chief executive
officer of the Borrower. As of the Closing Date, there is no present intention
on the part of the Parent Company or a majority of its Board of Directors to
effect a change in the membership of the Parent Company’s Board of Directors by
(i) removing either Millin or Weiss as a member of the Parent Company’s Board of
Directors, or (ii) seeking the resignation of either Millin or Weiss as a member
of the Parent Company’s Board of Directors.
     5.22. Disclosure. Each of the Principal Companies has disclosed to the
Administrative Agent all agreements, Instruments and corporate or other
restrictions to which it or any of the Loan Parties is subject, and all other
facts known to it (other than matters of a general economic nature), that,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Effect. No representation or warranty of any of the Principal
Companies in any report, financial statement, certificate or other document
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other written information
so furnished) contained any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided,
however, that, with respect to projected financial information, (a) each of the
Principal Companies represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, and (b) each
of the Lenders and the Administrative Agent recognizes that such projections as
to future events are not to be viewed as facts and that actual results may
differ from the projections.

-61-



--------------------------------------------------------------------------------



 



ARTICLE 6
AFFIRMATIVE COVENANTS
So long as any of the Lenders shall have any Commitments hereunder or any of the
Loans or other Obligations hereunder shall remain unpaid or unsatisfied, each of
the Principal Companies shall, and shall cause each of the Loan Parties to:
     6.1. Financial Statements. Deliver to the Administrative Agent a sufficient
number of copies for delivery by the Administrative Agent to each Lender, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year of the Parent Company, a consolidated and
consolidating balance sheet of the Parent Company and its Subsidiaries as at the
end of such Fiscal Year, and the related consolidated and consolidating
statements of income or operations, stockholders’ equity and cash flows for such
Fiscal Year, setting forth, in each case in comparative form, the figures for
the previous Fiscal Year, all in reasonable detail and prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by a
report and opinion of an independent certified public accountant firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by a Responsible
Officer of each of the Principal Companies to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Parent Company and its Subsidiaries;
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Parent Company, a consolidated and consolidating balance sheet of the Parent
Company and its Subsidiaries as at the end of such Fiscal Quarter, and the
related consolidated and consolidating statements of income or operations and
cash flows for such Fiscal Quarter and for the portion of the Parent Company’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such consolidated and consolidating statements to be certified by a Responsible
Officer of each of the Principal Companies as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Parent Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;
     (c) as soon as available, but in any event within forty-five (45) days
after the end of each month (except the last month of each Fiscal Quarter),
consolidated statements of income or operations and cash flows of the Borrower
and the other Subsidiary Loan Parties for such month and for the portion of the
Borrower’s Fiscal Year then ended,

-62-



--------------------------------------------------------------------------------



 



setting forth in each case in comparative form the figures for the corresponding
month of the previous Fiscal Year and the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer of each of the Principal Companies as fairly
presenting in all material respects the results of operations and cash flows of
the Borrower and the other Subsidiary Loan Parties in accordance with GAAP,
subject to normal year-end audit and other normal accounting adjustments and the
absence of footnotes; and
     (d) as soon as available, but in any event not more than forty-five
(45) days after the beginning of each Fiscal Year of the Parent Company,
forecasts which shall have been prepared by the senior management of the Parent
Company and presented to the Board of Directors of the Parent Company, in form
and detail reasonably satisfactory to the Administrative Agent and the Required
Lenders, of a consolidated balance sheet and statements of income or operations
and cash flows of each of (i) the Parent Company and its Subsidiaries for such
Fiscal Year, and (ii) the Borrower and its Subsidiaries for such Fiscal Year,
each of such forecasts to be on a Fiscal Quarter-basis, and, as soon as
available thereafter in such Fiscal Year, any material changes to such forecasts
for such Fiscal Year from time to time prepared by such senior management during
such Fiscal Year.
     6.2. Certificates; Other Information. Deliver to the Administrative Agent a
sufficient number of copies for delivery by the Administrative Agent to each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
     (a) (i) concurrently with the delivery of the financial statements referred
to in Sections 6.1(a) and 6.1(b), a duly completed Compliance Certificate signed
by a Responsible Officer of each of the Principal Companies; and
(ii) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a), 6.1(b) and 6.1(c): (A) a written report prepared by a
Responsible Officer of the Borrower setting forth (in each case) in reasonable
detail (1) for each material product line of the Borrower and the other
Subsidiary Loan Parties, the gross sales of the Borrower and the other
Subsidiary Loan Parties for such month for each such product line, and (2) the
net sales (in total for all product lines) of the Borrower and the other
Subsidiary Loan Parties for such month, determined on a consolidated basis in
accordance with GAAP; and (B) a written report prepared by a Responsible Officer
of the Parent Company setting forth (in each case) in reasonable detail (1) all
unrestricted cash and cash equivalents owned by the Parent Company on a stand
alone basis as at the last day of such month, (2) the Parent Company Overhead
Expense Items actually paid in such month, (3) the Borrower Overhead Expense
Items actually paid in such month, (4) the Restricted Payments actually made to
the Parent Company in such month pursuant to Section 7.6(c), and (5) the
Restricted Payments actually made to the Parent Company in such month pursuant
to Section 7.6(d);
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent Company or the Borrower by independent accountants in
connection with the accounts or books of any of the Loan Parties, or any audit
of any of them;

-63-



--------------------------------------------------------------------------------



 



     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent Company in their capacity as such, and copies of all
annual, regular, periodic and special reports and registration statements filed
by the Parent Company with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Administrative Agent or the Lenders
pursuant to Section 6.1 or any other clause of this Section 6.2;
     (e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 6.1(a), (b) or (c)
or Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (A) on which the
Parent Company posts such documents, or provides a link thereto on the Parent
Company’s website on the Internet at the website address listed on
Schedule 10.2; or (B) on which such documents are posted on the Parent Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website, or
whether sponsored by the Administrative Agent); provided, however, that:
(1) upon request by the Administrative Agent or any Lender, the Parent Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Parent Company to deliver such paper copies until a
written request to cease delivering paper copies is given to the Parent Company
by the Administrative Agent or such Lender; and (2) the Parent Company shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Parent Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.2(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent Company or the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it and maintaining
its copies of such documents.

-64-



--------------------------------------------------------------------------------



 



     Each of the Parent Company and the Borrower hereby acknowledges that (A)
the Administrative Agent may (in its sole discretion) make available to the
Lenders materials and/or information provided by or on behalf of the Parent
Company or the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (B) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Parent Company or its securities) (each, a
“Public Lender”). Each of the Parent Company and the Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders, and that: (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” each of
the Parent Company and the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Parent Company or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
     6.3. Notices. Promptly upon any Responsible Officer of either Principal
Company obtaining knowledge thereof, notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (but, in each case, only to the
extent that the same has resulted or could reasonably be expected to result in a
Material Adverse Effect): (i) any material breach or non-performance of, or any
material default under, any Contractual Obligation of any Loan Party; (ii) any
material dispute, litigation, investigation or proceeding between any Loan Party
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party, including
pursuant to any applicable Environmental Laws;
     (c) the termination, cancellation or rescission of either of the WL
Employment Agreements; the termination of the employment of Millin as the chief
executive officer of the Borrower; or the termination for any reason of the
membership of Millin or Weiss on the Board of Directors of the Parent Company;
     (d) of the occurrence of any ERISA Event; and
     (e) of any material change in accounting policies or financial reporting
practices by any Loan Party.
Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of one of the Principal Companies setting forth details of
the occurrence referred to

-65-



--------------------------------------------------------------------------------



 



therein and stating what action each of the Principal Companies has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.3(a)
shall describe in reasonable detail the Default which has occurred.
     6.4. Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Parties with respect thereto; (b) all lawful
claims which, if unpaid, would by law become a Lien upon any material portion of
its Property (except as otherwise permitted by Section 7.1); and (c) all
Indebtedness (other than the Obligations) having an aggregate principal amount
in excess of the Threshold Amount, as and when due and payable, but subject to
any subordination provisions contained in any Instrument or agreement evidencing
such Indebtedness, unless the obligations with respect to any such Indebtedness
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Loan Parties with respect thereto.
     6.5. Preservation of Existence; etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Applicable
Law of the jurisdiction of its organization, except in a transaction permitted
by Section 7.4 or Section 7.5, and except with respect to inactive and
immaterial Subsidiaries of the Borrower and the Parent Company; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, copyrights, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     6.6. Maintenance of Properties. (a) Maintain and preserve all of its
material Properties and equipment necessary in the operation of its business,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, except, with respect to clauses (a) and (b), where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.7. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of any of the Principal Companies,
insurance with respect to its Properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing (where
applicable), in the case of all material insurance policies, for not less than
thirty (30) days’ prior written notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.
     6.8. Compliance with Laws. Comply in all material respects with the
requirements of all Applicable Law and all orders, writs, injunctions and
decrees applicable to it or to its business or Property, except in such
instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings

-66-



--------------------------------------------------------------------------------



 



diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
     6.9. Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each of the Loan Parties, subject to normal adjustments
at the end of fiscal periods; and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Loan Party.
     6.10. Inspection Rights. Permit representatives and independent contractors
(to the extent that such independent contractors have agreed to be bound by the
terms of Section 10.7) of the Administrative Agent and each Lender to visit and
inspect any of its Properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its managers, directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that, when any Event of
Default exists and is continuing, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors (to the extent
that such independent contractors have agreed to be bound by the terms of
Section 10.7)) may do any of the foregoing at any time during normal business
hours and without advance notice. All of the reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent and the Lenders in
connection with the conduct of each of such visits and inspections shall be for
the account of the Borrower; provided, however, that the Borrower shall not be
responsible for the costs and expenses of more than one such visit and
inspection by the Administrative Agent and the Lenders per Fiscal Year while no
Events of Default are continuing.
     6.11. Use of Proceeds. Use the proceeds of each of the Credit Extensions
for the purposes described in Section 2.14 and not in contravention of any
Applicable Law or any of the Loan Documents.
     6.12. Additional Guarantors. Notify the Administrative Agent at the time
that any Person becomes a Subsidiary of the Borrower or the Parent Company at
any time after the Closing Date, and promptly thereafter (and in any event
within 30 days), cause such Person (unless such Person is a Foreign Subsidiary
of any of the Principal Companies) to (a) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty Agreement
or such other Instrument as the Administrative Agent shall reasonably deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
Instruments and other documents of the types referred to in Section 6.15 and (if
requested by the Administrative Agent) favorable legal opinions of counsel to
such Person addressed to the Administrative Agent and the other Secured Parties
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
     6.13. Collateral Records. To execute and deliver promptly, and to cause
each other Loan Party to execute and deliver promptly, to the Administrative
Agent, from time to time, solely for the Administrative Agent’s convenience in
maintaining a record of the Collateral, such

-67-



--------------------------------------------------------------------------------



 



written statements and schedules as the Administrative Agent may reasonably
require designating, identifying or describing the Collateral. The failure by
the Borrower or any other Loan Party, however, to promptly give the
Administrative Agent such statements or schedules shall not affect, diminish,
modify or otherwise limit any of the Liens on the Collateral granted pursuant to
the Collateral Documents.
     6.14. Deposit Accounts. It is the express intention and agreement of each
of the Principal Companies that the Administrative Agent shall, at all times
(a) from and after the Closing Date, with respect to Deposit Accounts maintained
with Citizens Bank of Massachusetts on the Closing Date, and (b) from and after
the ninetieth day following the Closing Date with respect to all other Deposit
Accounts, have a perfected first-priority security interest and Lien upon each
Deposit Account from time to time maintained by any of the Loan Parties with any
Person or Persons. In order to give effect to this express intention and
agreement, each of the Principal Companies hereby agrees that it shall, from and
after the Closing Date with respect to Deposit Accounts with Citizens Bank of
Massachusetts, and from and after the ninetieth day following the Closing Date
with respect to all other Deposit Accounts, except as and to the extent
otherwise agreed by the Administrative Agent, cause each of the financial
institutions, including Lenders and their Affiliates, with which any Deposit
Accounts are at any time maintained by any of the Loan Parties to enter into
account control agreements in form and substance reasonably satisfactory to the
Administrative Agent (or, in the case of any Deposit Accounts subject to the
Applicable Laws of jurisdictions outside of the United States, such other
Instruments in lieu thereof as may be reasonably requested by the Administrative
Agent) with respect to each of the Deposit Accounts from time to time maintained
with such financial institution.
     6.15. Identification of Subsidiaries; Provision of Collateral.
     (a) If and whenever any direct or indirect Subsidiary of any of the
Principal Companies shall be created, formed or acquired by any of the Principal
Companies or their Subsidiaries at any time after the Closing Date:
     (i) furnish to the Administrative Agent a written notice identifying such
Subsidiary and setting forth with respect to such Subsidiary all of the
following information: (A) the State or other jurisdiction of organization of
each such Person; (B) the number of authorized and outstanding shares or other
units of each class of Equity Interests in each such Person; and (C) with
respect to each Subsidiary of any of the Principal Companies, (1) each Person
which owns or controls (whether legally or beneficially) any of the Equity
Interests of each such Subsidiary, and (2) the number of shares or units of each
class or kind of Equity Interests so owned or controlled by each such Person.;
and
     (ii) promptly comply with, and cause such Subsidiary to comply with, the
applicable terms of paragraph (b) of this Section 6.15.
     (b) Promptly (and in any event within 30 days, or, with respect to any
legal opinion, 60 days) after the consummation of any acquisition or the
creation, formation or acquisition of any new Subsidiary of any of the Principal
Companies:

-68-



--------------------------------------------------------------------------------



 



     (i) in the case of any acquisition of Equity Interests of any such
Subsidiary by any of the Loan Parties, whether in connection with the creation,
formation or acquisition of a Subsidiary or otherwise: (A) deliver or cause to
be delivered to the Administrative Agent in pledge all of the certificates
representing such Equity Interests (provided, however, that notwithstanding
anything to the contrary contained herein, such pledge shall be limited to 65%
of the voting Equity Interests of any Foreign Subsidiary of any of the Principal
Companies, unless a pledge of more than 65% of the voting Equity Interests of
such Foreign Subsidiary would not trigger any adverse tax consequences to any of
the Principal Companies or their Subsidiaries), such Equity Interests to be held
by the Administrative Agent in pledge in accordance with the terms of the Pledge
Agreement; and (B) cause such Subsidiary to execute and deliver to the
Administrative Agent (1) joinder agreements in form and substance reasonably
satisfactory to the Administrative Agent upon the terms of which such Subsidiary
shall become a party to and bound by the Security Agreement, an Intellectual
Property Security Agreement, and the Pledge Agreement, the effect of which shall
be that, as of the date set forth in such joinder agreements, such Subsidiary
shall become a party to each such Instrument and be bound by the terms thereof,
and (2) such UCC financing statements and other Security Instruments as shall be
required by the Administrative Agent to perfect the security interests and Liens
in Collateral being pledged and granted by such Subsidiary pursuant to the
Security Agreement and the other Collateral Documents (provided, however, that
notwithstanding anything to the contrary contained herein, if such Subsidiary is
a Foreign Subsidiary of any of the Principal Companies, such Foreign Subsidiary
shall not be required to execute and deliver any such joinder agreements or
Security Instruments, unless the execution and delivery thereof would not
trigger any adverse tax consequences to any of the Principal Companies or their
Subsidiaries); and
     (ii) in each such case, provide to the Administrative Agent all such other
documentation, Governing Documents and resolutions as the Administrative Agent
shall reasonably deem necessary or advisable in connection with such acquisition
of Property or the creation, formation or acquisition of such Subsidiary.
     (c) With respect to any material personal Property acquired at any time
after the Closing Date by any of the Loan Parties (other than any Property
subject to a Lien expressly permitted by Section 7.1 as to which the
Administrative Agent does not have a perfected Lien), each of the Principal
Companies shall promptly (i) execute and deliver (or otherwise cause to be
executed and delivered) to the Administrative Agent such amendments to the
Collateral Documents or such other Security Instruments as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent a perfected first-priority security interest in such Property, and
(ii) take all action necessary or advisable to grant to the Administrative Agent
a perfected first-priority security interest in such Property, including,
without limitation, assisting with the preparation of UCC financing statements
and other Security Instruments as may be required by the Collateral Documents or
by Applicable Law or as may be reasonably requested by the Administrative Agent.
     (d) With respect to any interest in any Real Property (including any Leased
Property) that is owned or leased by any of the Loan Parties, promptly (and in
any event within 60 days) after the Administrative Agent shall, while any Events
of Default are continuing, deliver to the

-69-



--------------------------------------------------------------------------------



 



Principal Companies a written request therefor, (i) execute and deliver a
Mortgage in favor of the Administrative Agent covering such interest in Real
Property, which Mortgage shall grant to the Administrative Agent a
first-priority Lien in such interest in Real Property (but subject always to any
Liens permitted by Section 7.1), and, in connection therewith, if requested by
the Administrative Agent, obtain for the Administrative Agent mortgagees’ title
insurance policies reasonably satisfactory to the Administrative Agent; (ii) if
requested by the Administrative Agent, provide the Administrative Agent with
(A) extended coverage insurance covering such Real Property in an amount at
least equal to the purchase price of such interest in Real Property (or such
other amount as shall be reasonably agreed upon by the Administrative Agent and
the Borrower), as well as a current ALTA survey thereof, together with a
surveyor’s certificate, (B) except to the extent that the protections afforded
to the Administrative Agent thereby are provided under any applicable Real
Property Lease, any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing to be in form and substance reasonably satisfactory to
Administrative Agent, and with respect to any fee interest, a copy of the deed
through which such parcel was acquired or, with respect to any leasehold
interest, a copy of the Real Property Lease through which such leasehold was
acquired, together with evidence that such Real Property Lease, or a memorandum
of Real Property Lease with respect thereto, has been recorded prior to such
Mortgage, if required by the Applicable Law of the relevant state in order to
obtain a Leasehold Mortgage of record in respect of such leasehold; and (C) a
Phase I environmental audit or other reasonably acceptable environmental due
diligence report with respect to such Real Property; and (iii) if requested by
the Administrative Agent, deliver to Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
     (e) With respect to any interest in any Leased Property leased by any of
the Loan Parties under any Real Property Lease executed and delivered after the
Closing Date (otherwise than in connection with the WL Acquisition), provide to
the Administrative Agent any landlord consents reasonably deemed necessary or
advisable by the Administrative Agent with respect to such Real Property Lease,
such consents (i) to be in or substantially in the form of Exhibit H or
otherwise in such other form as shall from time to time be approved by the
Administrative Agent, and (ii) to be provided to the Administrative Agent within
thirty (30) days after the date on which any such Real Property Lease is
executed and delivered.

-70-



--------------------------------------------------------------------------------



 



     6.16. Additional WL Equity Investment and Information Regarding WL
Transactions; etc.
     (a) Within sixty (60) days after the Closing Date, the Parent Company shall
have made an additional equity contribution in the Borrower of $1,000,000 upon
the terms contained in WL Investment Documents, so that the total amount of the
WL Equity Investment that shall have been made by the Parent Company in the
Borrower from and after the Closing Date shall not be less than $11,400,000 in
the aggregate.
     (b) Furnish to the Administrative Agent and the Lenders such reasonably
detailed information pertaining to the WL Transactions as the Administrative
Agent or any of the Lenders may from time to time reasonably request.
     (c) Use all reasonable efforts in good faith to cause each of Millin and
Weiss to be nominated for election to the Board of Directors of the Parent
Company by the stockholders of the Parent Company at each annual stockholders’
meeting of the Parent Company held on or prior to the fourth anniversary of the
Closing Date; provided, however, that the obligations of the Parent Company
under this paragraph (c) with respect to Millin, or (as the case may be) Weiss,
shall terminate if such Person’s employment with the Borrower shall have been
terminated for cause or by reason of his resignation or his other voluntary
action, death or disability.
     (d) Upon any Responsible Officer of any of the Principal Companies
obtaining knowledge of any thereof, give written notice (accompanied by a
reasonably detailed explanation with respect thereto) promptly to the
Administrative Agent or the Lenders of: the termination, cancellation or
rescission of any of the WL Transaction Documents or Real Property Leases; any
material change (whether written or oral) in any of the material terms or
conditions of any of the WL Transactions, WL Transaction Documents or Real
Property Leases; or the occurrence of any material default under any of the WL
Transaction Documents or Real Property Leases by any Person or Persons party
thereto.
     6.17. Key Man Life Insurance Assignment. The Principal Companies shall
deliver to the Administrative Agent, within sixty (60) days after the Closing
Date, (a) the original copy of each of the Key Man Life Insurance Policies,
which policies shall be in the aggregate amount of not less than $10,000,000,
and (b) counterparts of the Key Man Life Insurance Assignment, in or
substantially in the form of Exhibit G, signed and notarized by the owner or
owners of the Key Man Life Insurance Policies and by Millin, as the insured. In
the event that the insurer under the Key Man Life Insurance Policies shall,
after request by the Administrative Agent to do so, refuse to file the Key Man
Life Insurance Assignment of record at the head office of the insurer, then the
Principal Companies and the Administrative Agent shall in good faith prepare for
execution and delivery by all parties a new form of key man life insurance
assignment that will be reasonably satisfactory to the Administrative Agent and
that the insurer will agree to file at the head office. So long as Millin shall
be an employee of the Borrower or a member of the Board of Directors of the
Parent Company, the Principal Companies shall, at all times from and after the
delivery of the Life Insurance Policies to the Administrative Agent, maintain
the Key Man Life Insurance Policies in force in an aggregate amount not less
than $10,000,000.

-71-



--------------------------------------------------------------------------------



 



ARTICLE 7
NEGATIVE COVENANTS
So long as any of the Lenders shall have any Commitments hereunder or any of the
Loans or other Obligations hereunder shall remain unpaid or unsatisfied, the
Principal Companies shall not, and the Principal Companies shall not permit any
of the other Loan Parties to, directly or indirectly:
     7.1. Liens. Create, incur, assume or suffer to exist any Liens upon any of
its Property, assets or revenues, whether now owned or hereafter acquired,
except:
     (a) Liens under any of the Loan Documents;
     (b) Liens existing on the Closing Date and identified and described in
Section 5.14 of the Disclosure Schedule, and any renewals or extensions thereof;
provided that (i) the Property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) and any renewal
or extension of the obligations secured or benefited thereby is permitted by
Section 7.3(b);
     (c) Liens for taxes, fees, assessments and other charges of any
Governmental Authority not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) Liens of landlords, Liens of collecting banks under the UCC on items in
the course of collection, Liens of banks, and carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, statutory or other like Liens arising in
the ordinary course of business which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Liens imposed by ERISA;
     (f) Liens incurred or deposits made to secure the performance of bids,
tenders, trade contracts and leases (other than Indebtedness), statutory or
regulatory obligations, surety and appeal bonds, performance and return of money
bonds, government contracts and other obligations of a like nature incurred in
the ordinary course of business;
     (g) Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;

-72-



--------------------------------------------------------------------------------



 



     (h) easements, rights-of-way, restrictions, encroachments, leases and other
similar encumbrances affecting Real Property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
     (i) any zoning or similar law or right reserved for or vested in any
Governmental Authority to control or regulate the use of any Real Property;
     (j) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.1(h);
     (k) Liens securing Indebtedness permitted under Section 7.3(e); provided
that (i) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, or, if applicable, subject to such
Capital Lease, and (ii) in the case of Liens in respect of purchase money
Indebtedness, the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the Property being acquired on the date of
acquisition;
     (l) licenses, leases or subleases granted to third parties in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of any of the Loan Parties;
     (m) Liens securing Indebtedness of any of the Subsidiary Loan Parties
assumed in connection with any Permitted Acquisition; provided, however, that
(i) such Liens exist at the time of the completion of such Permitted Acquisition
and were not created in anticipation thereof; (ii) such Liens do not at any time
encumber any Property other than the Property that is the subject of such
Permitted Acquisition; and (iii) the Indebtedness secured thereby is permitted
under Section 7.3(f);
     (n) Liens securing the Existing Assumed Indebtedness; and
     (o) other Liens not otherwise permitted by any of the other clauses of this
Section 7.1 securing Indebtedness of any of the Subsidiary Loan Parties
permitted under Section 7.3 (including Liens on cash collateral securing letters
of credit issued for the account of any of the Subsidiary Loan Parties);
provided, however, that the aggregate amount (determined for the Subsidiary Loan
Parties on a consolidated basis) of all of such Indebtedness incurred pursuant
to this clause (o) shall not at any time exceed $500,000.
     7.2. Investments. Make any Investments, except:
     (a) Investments made pursuant to any of the Loan Documents;
     (b) Investments held by any of the Loan Parties in the form of cash, cash
equivalents or short-term marketable debt securities;

-73-



--------------------------------------------------------------------------------



 



     (c) (i) advances to managers, directors, officers, consultants or employees
of any of the Loan Parties for travel, entertainment, relocation and analogous
ordinary business purposes, (ii) notes or other obligations not in excess of
$250,000 in the aggregate of one or more managers, directors, officers,
consultants or employees of any of the Loan Parties in connection with such
managers’, directors’, officers’ consultants’ or employees’ acquisition of
shares of the Parent Company’s Permitted Equity Interests pursuant to any equity
incentive plan, and (iii) cancellation of notes issued by one or more managers,
directors, officers, consultants or employees of any of the Loan Parties in
connection with the termination of such managers’, directors’, officers’,
consultants’ or employees’ employment or any put rights such managers, officers,
directors, consultants or employees may have under employment, consulting or
service agreements in an aggregate amount not in excess of $250,000;
     (d) Investments of the Parent Company in the Borrower or any of the
Subsidiary Guarantors; Investments of the Borrower in any of the Subsidiary
Guarantors; and Investments of any Subsidiary Guarantors in the Borrower or in
any Subsidiary Guarantors, including Investments consisting of intercompany
Indebtedness permitted by Section 7.3(c);
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss (including
Investments in Equity Interests that constitute security for, and are acquired
in connection with the enforcement of, Indebtedness or claims due or owing in
the ordinary course of business to any Loan Party);
     (f) Guarantees permitted by Section 7.3;
     (g) promissory notes and other non-cash consideration received in
connection with any Disposition permitted by Section 7.5;
     (h) Investments in Swap Contracts, if and to the extent permitted by
Section 7.3(d);
     (i) the WL Acquisition;
     (j) Permitted Acquisitions by the Borrower or any of the Subsidiary
Guarantors; provided, however, that the aggregate Amount of all of such
Permitted Acquisitions completed after the Closing Date (determined in each case
for the Borrower and the Subsidiary Guarantors on a consolidated basis), shall
not exceed $7,500,000;
     (k) Investments of the Parent Company in the Excluded Subsidiaries made
from time to time after the Closing Date for the principal purpose of
liquidating, winding up and dissolving the Excluded Subsidiaries; provided,
however, that the aggregate amount of all of such Investments made by the Parent
Company in the Excluded Subsidiaries shall not exceed $250,000 (determined for
all Excluded Subsidiaries on a consolidated basis) in each Fiscal Year;

-74-



--------------------------------------------------------------------------------



 



     (l) Investments existing on the Closing Date and identified and described
in Section 5.14 of the Disclosure Schedule; and
     (m) other Investments by the Borrower or any of the Subsidiary Guarantors
not otherwise permitted by any of the other clauses of this Section 7.2;
provided, however, that (i) the aggregate amount (determined for the Borrower
and the Subsidiary Guarantors on a consolidated basis) of all of the Investments
made after the Closing Date pursuant to this clause (m) shall not exceed
$250,000, and (ii) none of the Investments made pursuant to this clause (m)
shall be made in any of the Excluded Subsidiaries.
     7.3. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under any of the Loan Documents;
     (b) Indebtedness outstanding on the Closing Date and identified and
described in Section 5.14 of the Disclosure Schedule, and any refinancings,
refundings, renewals or extensions thereof; provided, however, that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension, except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees, costs and expenses reasonably
incurred, in connection with such refinancing, and by an amount equal to any
existing commitments unutilized thereunder, and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any Instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or Instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;
     (c) (i) Guarantees by any of the Principal Companies or any of the
Subsidiary Guarantors in respect of any Indebtedness of the Borrower or any of
the Subsidiary Guarantors otherwise permitted hereunder, and (ii) Indebtedness
of any Subsidiary Loan Party to another Subsidiary Loan Party;
     (d) obligations (contingent or otherwise) of the Borrower or any of the
Subsidiary Guarantors existing or arising under any Swap Contract; provided,
however, that, with respect to any Swap Contract, (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
currency exchange, investments, assets or Property held or reasonably
anticipated by such Person, and not for purposes of speculation or taking a
“market view”, and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
     (e) Indebtedness of the Borrower or any of the Subsidiary Guarantors (other
than Indebtedness permitted under Section 7.3(g)) in respect of Capital Leases,
Synthetic Lease Obligations and purchase money obligations for Capital Assets
within the limitations set forth in Section 7.1(k); provided, however, that the
aggregate amount

-75-



--------------------------------------------------------------------------------



 



(determined for the Borrower and the Subsidiary Guarantors on a consolidated
basis) of all such Indebtedness at any one time outstanding shall not exceed
$500,000;
     (f) Indebtedness not in excess of $500,000 at any one time outstanding
consisting of reimbursement obligations in respect of letters of credit issued
for the account of any of the Loan Parties;
     (g) Indebtedness of the Borrower or any of the Subsidiary Guarantors
assumed in connection with any Permitted Acquisition; provided, however, that
(i) such Indebtedness existed at the time of the completion of such Permitted
Acquisition and was not incurred or created in anticipation of such Permitted
Acquisition, and (ii) the aggregate amount (determined for the Borrower and the
Subsidiary Guarantors on a consolidated basis) of all of the Indebtedness so
assumed after the Closing Date shall not exceed $2,000,000;
     (h) the issuance by any of the Subsidiary Loan Parties of any unsecured
Indebtedness constituting consideration payable by any of the Subsidiary Loan
Parties for or in respect of any Permitted Acquisition; provided, however, that
(i) the aggregate amount (determined for the Borrower and the Subsidiary
Guarantors on a consolidated basis) of all of the Indebtedness so issued after
the Closing Date shall not exceed $2,000,000; and (ii) the material terms taken
as a whole of any such Indebtedness, and of any agreements entered into and of
any Instruments issued in connection therewith, shall be subject to the approval
of the Administrative Agent and the Required Lenders (which approvals shall not
be unnecessarily withheld or delayed);
     (i) unsecured subordinated Indebtedness of the Parent Company to members of
the Existing Investor Group or any of their Affiliates; provided, however, that
the terms relating to principal amount, amortization, maturity, and
subordination, and other material terms taken as a whole, of any such
Indebtedness, and of any agreement entered into and of any Instrument issued in
connection therewith, shall be reasonably satisfactory to the Administrative
Agent and Required Lenders; and
     (j) other Indebtedness of Borrower or any of the Subsidiary Guarantors not
otherwise permitted by any of the other clauses of this Section 7.3; provided,
however, that (i) such Indebtedness shall not be secured by any Liens on any of
the Property of any of the Principal Companies or its Subsidiaries, and (ii) the
aggregate amount (determined for the Borrower and the Subsidiary Guarantors on a
consolidated basis) of all of such Indebtedness incurred pursuant to this clause
(g) shall not at any time exceed $250,000.
     7.4. Fundamental Changes; etc.
     (a) Merge, dissolve, liquidate, consolidate with or into any other Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; except that, with respect to clauses (i) through (iii),
so long as no Event of Default is then continuing and so long as, to the
knowledge of any Principal Company, no Default exists and no Default would
result therefrom:

-76-



--------------------------------------------------------------------------------



 



     (i) any Subsidiary Guarantor may merge with (A) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (B) any one or more
other Subsidiary Guarantors;
     (ii) any Subsidiary Guarantor may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to any
other Subsidiary Guarantor;
     (iii) in connection with any Permitted Acquisition, any Subsidiary
Guarantor may merge or consolidate with any other Person or permit any Person to
merge into or consolidate with it; provided, however, that the Person surviving
such merger shall also be a Subsidiary Guarantor; and
     (iv) in the case of any Subsidiary Guarantor, upon the terms of any
transaction otherwise permitted by Section 7.5 (other than Section 7.5(g)).
     (b) Engage in any sale-leaseback, synthetic lease or other similar
transactions involving any of the assets of any of the Principal Companies or
the Subsidiary Guarantors.
     (c) Change its name as it appears in official filings in the state of its
incorporation or other organization; change its chief executive office,
principal place of business, corporate offices, or the location of its records
concerning the Collateral; change the type of entity that it is; change its
organizational identification number, if any, issued by its state of
incorporation or other organization; or change its state of incorporation or
organization, in each case, without at least thirty (30) days prior written
notice to the Administrative Agent and provided that any reasonable action
requested by the Administrative Agent in connection therewith, including to
continue the perfection of any Liens in favor of the Administrative Agent in any
Collateral, has been or shall be completed or taken within thirty (30) days
after the Administrative Agent’s request therefor.
     7.5. Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete, worn out or surplus Property, whether now
owned or hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property,
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement Property;
     (d) leases or subleases in the ordinary course of business;
     (e) non-exclusive licenses or sub-licenses of intellectual property in the
ordinary course of business;

-77-



--------------------------------------------------------------------------------



 



     (f) Dispositions of Property by any Subsidiary Guarantor to the Borrower or
to any other Subsidiary Guarantor;
     (g) Dispositions permitted by Section 7.4;
     (h) Dispositions of Excluded Subsidiaries; and
     (i) other Dispositions of Property by any Subsidiary Loan Party not
otherwise permitted by any of the other clauses of this Section 7.5; provided,
however, that the aggregate amount (determined for the Borrower and the
Subsidiary Guarantors on a consolidated basis) of all of the Dispositions made
in any Fiscal Year pursuant to this clause (i) shall not exceed $1,000,000;
provided, however, that any Dispositions pursuant to any of clauses (a) through
(e) or clause (h) of this Section 7.5 shall be for fair market value.
     7.6. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
except:
     (a) the declaration and payment by the Parent Company of dividends or other
distributions on its Equity Interests in the form of Permitted Equity Interests
of the Parent Company;
     (b) the declaration and payment by the Borrower of dividends or other
distributions on its Equity Interests in the form of Permitted Equity Interests
of the Borrower;
     (c) Restricted Payments in the form of cash distributions declared or paid
by the Borrower on its Equity Interests in any Measurement Period:
     (i) for the purpose of paying, so long as substantially all of the proceeds
thereof are promptly used by the Parent Company to pay, corporate overhead costs
and expenses (including, without limitation, legal, auditing and accounting
expenses and other similar expenses) that (A) have been incurred or sustained by
(or are otherwise properly allocable to), and (B) will, in conformity with GAAP,
be reflected as a charge in the statement of Consolidated Net Income, or
capitalized in accordance with GAAP on the balance sheet, of the Borrower or any
of its Subsidiaries for such Measurement Period or the immediately preceding
Measurement Period; and
     (ii) for the purpose of paying, so long as substantially all of the
proceeds thereof will actually and promptly be used by the Parent Company to
pay, franchise taxes and federal, state and local income taxes, and interest and
penalties with respect thereto, incurred or sustained by (or otherwise properly
allocable to) the Borrower or any of its Subsidiaries and actually payable by
the Parent Company or any of its Subsidiaries in such Measurement Period;
provided, however, that at the time of the payment of any such cash
distributions, the

-78-



--------------------------------------------------------------------------------



 



proceeds of which are to be used for any of the purposes identified in clause
(i) or clause (ii) of this paragraph (c):
     (A) immediately after giving effect to any payment of such cash
distributions pursuant to clause (i) or (ii) of this paragraph (c), the
aggregate amount of all cash distributions so paid by the Borrower or any of its
Subsidiaries in any Fiscal Year of the Borrower shall not exceed $400,000;
     (B) both immediately before and immediately after giving effect to any
payment of such cash distributions pursuant to clause (i) or (ii) of this
paragraph (c), no Default shall be continuing or shall result therefrom; and
     (C) after giving effect to any such payment on a Pro Forma Basis as if such
payment was made on the last day of the Measurement Period most recently ended,
the Borrower shall not be in violation of any of the financial covenants
(including the Consolidated Fixed Charge Coverage Ratio) contained in
Section 7.10 applicable to such Measurement Period; and
provided, further, however, that the limitation set forth in clause (A) of this
paragraph (c) shall not be applicable if, at the time of any payment of such
cash distributions pursuant to clause (i) or (ii) of this paragraph (c), the
Consolidated Leverage Ratio with respect to the Parent Company and its
Subsidiaries as of the last day of each of the last two consecutive Fiscal
Quarters for which the Administrative Agent shall have received a Compliance
Certificate shall be less than 2.50:1.00;
For purposes of this Agreement, the term “Borrower Overhead Expense Items”
means, with respect to any Measurement Period, collectively, (1) the corporate
overhead costs and expenses (described in clause (i) of this paragraph (c)) that
(x) have been incurred or sustained by (or are otherwise properly allocable to),
and (y) will, in conformity with GAAP, be reflected as a charge in the statement
of Consolidated Net Income, or capitalized in accordance with GAAP on the
balance sheet, of the Borrower or any of its Subsidiaries for such Measurement
Period or the immediately preceding Measurement Period, and (2) the franchise
taxes and federal, state and local income taxes and interest and penalties with
respect thereto (described in clause (ii) of this paragraph (c)) that are
incurred or sustained by (or otherwise properly allocable to) the Borrower or
any of its Subsidiaries and that are actually payable by the Parent Company or
any of its Subsidiaries in such Measurement Period;
     (d) Restricted Payments in the form of cash distributions declared or paid
by the Borrower on its Equity Interests in any Measurement Period:
     (i) for the purpose of paying, so long as substantially all of the proceeds
thereof are promptly used by the Parent Company to pay, corporate overhead costs
and expenses (including, without limitation, legal, auditing and

-79-



--------------------------------------------------------------------------------



 



accounting expenses and other similar expenses, but, in any event, excluding all
Borrower Overhead Expense Items) incurred or sustained by (or otherwise properly
allocable to) the Parent Company in the ordinary course of its business during
such Measurement Period or the immediately preceding Measurement Period; and
     (ii) for the purpose of paying, so long as substantially all of the
proceeds thereof will actually and promptly be used by the Parent Company to
pay, franchise taxes and federal, state and local income taxes, and interest and
penalties with respect thereto, incurred or sustained by (or otherwise properly
allocable to) the Parent Company and actually payable by the Parent Company in
such Measurement Period (but, in any event, excluding all Borrower Overhead
Expense Items);
provided, however, that no such Restricted Payments shall be made until the
earlier of June 30, 2007 or when the unrestricted cash and cash equivalents of
the Parent Company on a stand alone basis are less than $500,000; and, provided,
further, that, at the time of the payment of any such cash distributions the
proceeds of which are to be used for any of the purposes identified in clause
(i) or clause (ii) of this paragraph (d):
     (A) immediately after giving effect to any payment of such cash
distributions pursuant to clause (i) or (ii) of this paragraph (d), the
aggregate amount of all cash distributions so paid by the Borrower or any of its
Subsidiaries in any Fiscal Year of the Borrower shall not exceed the maximum
amount of Parent Company Overhead Expense Items permitted for such Fiscal Year
by Section 7.10(e);
     (B) both immediately before and immediately after giving effect to any
payment of such cash distributions pursuant to clause (i) or (ii) of this
paragraph (d), no Default shall be continuing or shall result therefrom;
     (C) after giving effect to any such payment on a Pro Forma Basis, as if
such payment was made on the last day of the period of twelve (12) consecutive
calendar months then most recently ended (in this clause (C), the “TTM Test
Period”), the Borrower shall not be in violation of any of the financial
covenants (including the Consolidated Fixed Charge Coverage Ratio) contained in
Section 7.10 applicable to the Measurement Period in which such TTM Test Period
falls; and
     (D) the Borrower shall have delivered to the Administrative Agent a
compliance certificate, in a form reasonably satisfactory to the Administrative
Agent, signed by a Responsible Officer of each of the Principal Companies,
containing financial information showing that after giving effect to such
payment on a Pro Forma Basis, as if such payment was made on the last day of the
TTM Test Period, the Borrower will not be in violation of any of the financial
covenants contained in Section 7.10

-80-



--------------------------------------------------------------------------------



 



     applicable to the Measurement Period in which such TTM Test Period falls;
and
provided, further, however, that the limitation set forth in clause (A) of this
paragraph (d) shall not be applicable if, at the time of any payment of such
cash distributions pursuant to clause (i) or (ii) of this paragraph (d), the
Consolidated Leverage Ratio with respect to the Parent Company and its
Subsidiaries as of the last day of each of the last two consecutive Fiscal
Quarters for which the Administrative Agent shall have received a Compliance
Certificate shall be less than 2.50:1.00;
For purposes of this Agreement, the term “Parent Company Overhead Expense Items”
means, with respect to any Measurement Period, collectively, (1) the corporate
overhead costs and expenses (all as described in clause (i) of this paragraph
(d)) that are incurred or sustained by (or otherwise properly allocable to) the
Parent Company for such Measurement Period, and (2) the franchise taxes and
federal, state and local income taxes and interest and penalties with respect
thereto (all as described in clause (ii) of this paragraph (d)) that are
incurred or sustained by (or otherwise properly allocable to) the Parent Company
and that are actually payable by the Parent Company in such Measurement Period;
     (e) the payment of the WL Earn-Out Amount by the Borrower; provided,
however, that: (i) the WL Earn-Out Amount so paid shall not exceed $2,500,000 in
the aggregate; (ii) the WL Earn-Out Amount shall be paid by the Borrower
strictly in accordance with the terms of, and when due and payable under,
Section 2.6 of the WL Purchase Agreement (as in effect on the Closing Date); and
(iii) both immediately before and immediately after giving effect to the payment
of the WL Earn-Out Amount by the Borrower, no Default shall be continuing or
shall result therefrom;
     (f) the declaration and making by any Subsidiary of the Borrower of any
dividends or other distributions on the Equity Interests of such Subsidiary; and
     (g) the repurchase by the Parent Company of shares of its common stock
pursuant to employee benefit and incentive plans and agreements with employees
in an aggregate amount not in excess of $100,000 in any Fiscal Year.
     7.7. Changes in Nature of Business; etc.
     (a) Engage in any material line of business substantially different from
(i) the lines of business conducted by the Principal Companies on the Closing
Date after completion of the WL Acquisition, and (ii) such other lines of
business that in the good faith judgment of the Principal Companies are
reasonably related, ancillary or complementary to such lines of business; .
     (b) Except as otherwise permitted by Section 7.4 or Section 7.5, make any
changes in its capital structure as described in Section 5.16 of the Disclosure
Schedule, or issue or sell any Equity Interests or revise any of the terms of
its outstanding Equity Interests; provided, however, that (i) the Parent Company
may issue or sell its Equity Interests so long as (A) such Equity Interests
constitute Permitted Equity Interests, and (B) no Change in Control occurs after
giving

-81-



--------------------------------------------------------------------------------



 



effect thereto; and (ii) the Parent Company and the Borrower may issue Permitted
Equity Interests if and to the extent permitted by clauses (a) and (b) of
Section 7.6.
     (c) The Parent Company shall not engage in any trade or business, except
for any business described in Section 5.16(b) of the Disclosure Schedule, own
any material assets (other than Equity Interests in the Excluded Subsidiaries,
Equity Interests in the Borrower and other Subsidiary Loan Parties, and cash or
cash equivalents), or incur any Indebtedness (other than any Indebtedness of the
Parent Company outstanding on the Closing Date or otherwise expressly permitted
by the terms hereof or the Obligations).
     (d) Engage in any Swap Contracts involving commodity options, futures
contacts or other similar transactions, except solely in the ordinary course of
its business to hedge against fluctuations in the prices of commodities owned or
purchased by it and the values of foreign currencies receivable or payable by it
and interest swaps, caps or collars.
     7.8. Transactions with Affiliates. Enter into any transactions of any kind
with any Affiliates of the Borrower, other than (a) transactions in the ordinary
course of business on fair and reasonable terms at least as favorable to each of
the Principal Companies and the other Loan Parties as would be obtainable by
each such Person at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; (b) Restricted Payments expressly permitted by
Section 7.6; (c) the WL Transaction Documents; (d) the Affiliate Transactions
identified and described in Section 5.15 of the Disclosure Schedule; (e) usual
and customary indemnification arrangements for the benefit of managers,
directors and officers; (f) payment of customary directors’ fees and expenses;
and (g) employment agreements and employee benefit and compensation plans.
     7.9. Burdensome Agreements. Enter into any Contractual Obligations (other
than this Agreement or any other Loan Document) that (a) limits in any material
respect the ability (i) of any of the Loan Parties to make Restricted Payments
to the Borrower or any of the Subsidiary Guarantors or otherwise to transfer any
the Property to the Borrower or any of the Subsidiary Guarantors, (ii) of any of
the Loan Parties to Guarantee any of the Indebtedness of the Borrower or any of
the Subsidiary Guarantors, or (iii) of any of the Loan Parties to create, incur,
assume or suffer to exist Liens on any Property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.3(e), solely to the extent any such negative pledge relates solely to
the Property financed by or the subject of such Indebtedness; or (b) requires
the grant of any Lien to secure any obligation of such Person if any Lien is
granted to secure another obligation of such Person.

-82-



--------------------------------------------------------------------------------



 



     7.10. Financial Covenants.
     (a) Minimum Consolidated EBITDA. Permit the Consolidated EBITDA of the
Borrower and the other Subsidiary Loan Parties for any Measurement Period ending
during any period identified below to be less than the amount set forth below
opposite such period:

          Period   Minimum Consolidated EBITDA
04/01/06 through 06/30/06
  $ 1,700,000  
07/01/06 through 09/30/06
    2,900,000  
10/01/06 through 12/31/06
    4,150,000  
01/01/07 through 03/31/07
    4,250,000  
04/01/07 through 06/30/07
    4,300,000  
07/01/07 through 09/30/07
    4,400,000  
10/01/07 through 12/31/07
    4,500,000  
01/01/08 through 06/30/08
    4,775,000  
07/01/08 through 12/31/08
    5,000,000  
01/01/09 and thereafter
    5,250,000  

For purposes of this covenant, the term “Measurement Period” shall mean, with
respect to the three periods ending June 30, September 30 and December 31, 2006,
respectively, (i) the six-month period beginning January 1, 2006 and ending
June 30, 2006, (ii) the nine-month period beginning January 1, 2006 and ending
September 30, 2006, and (iii) the twelve-month period beginning January 1, 2006
and ending December 31, 2006, respectively.
     (b) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio with respect to the Borrower and the other Subsidiary Loan Parties as of
the last day of any Measurement Period ending during or on the last day of any
period identified below to exceed the ratio set forth below opposite such
period:

          Period   Ratio
Closing Date through 06/30/06
    3.50:1.00  
07/01/06 through 09/30/06
    3.00:1.00  
10/01/06 through 12/31/06
    2.65:1.00  
01/01/07 through 03/31/07
    2.50:1.00  
04/01/07 through 06/30/07
    2.25:1.00  
07/01/07 through 09/30/07
    2.25:1.00  
10/01/07 through 12/31/07
    2.00:1.00  
01/01/08 through 06/30/08
    1.75:1.00  
07/01/08 through 12/31/08
    1.75:1.00  
01/01/09 and thereafter
    1.35:1.00  

     (c) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio with respect to the Borrower and the other Subsidiary Loan
Parties as of the last day of any Measurement Period ending during any period
identified below to be less than the ratio set forth opposite such period
identified below:

-83-



--------------------------------------------------------------------------------



 



      Period   Ratio
04/01/06 through 03/31/07
  2.00:1.00
04/01/07 through 06/30/07
  1:50:1.00
07/01/07 and thereafter
  1.25:1.00

     (d) Maximum Consolidated Capital Expenditures. Permit the aggregate amount
of the Consolidated Capital Expenditures of the Borrower and the other
Subsidiary Loan Parties for any Fiscal Year identified below to exceed $250,000
per Fiscal Year. The amount by which (i) the maximum amount of Consolidated
Capital Expenditures permitted for any Fiscal Year, as provided above in this
paragraph (d), shall exceed (ii) the actual Consolidated Capital Expenditures of
the Borrower and the other Subsidiary Loan Parties for such Fiscal Year, may be
carried over for expenditure solely in the next succeeding Fiscal Year; provided
that Capital Expenditures made by the Borrower and the other Subsidiary Loan
Parties in any Fiscal Year shall be deemed to have been made, first, in respect
of the maximum amounts permitted for such Fiscal Year, as provided in the table
above, and, second, in respect of the amounts carried over from the prior Fiscal
Year pursuant to the foregoing provisions of this sentence. For purposes of this
paragraph (d), the Consolidated Capital Expenditures of the Borrower and the
other Subsidiary Loan Parties for any Fiscal Year shall not include: (A) any
Capital Expenditures made in such Fiscal Year with the proceeds from the issue
of any Permitted Equity Interests of the Parent Company; (B) expenditures made
in such period in connection with the replacement, substitution or restoration
of assets (1) if and to the extent financed from insurance proceeds received on
account of any loss of or damage to the assets being replaced or restored, or
(2) with awards of compensation arising from the taking or the threat of taking
by eminent domain or condemnation of the assets being replaced; (C) the purchase
price of equipment that is purchased in such period simultaneously with the
trade-in of existing equipment, but only if and to the extent that the gross
amount of such purchase price is reduced by the credit granted by the seller of
such equipment for the equipment being traded in at such time; or (D) the
purchase of plant, property and equipment made in such period and within
365 days of any Disposition, but only up to the amount of the proceeds of such
Disposition.
     (e) Maximum Corporate Overhead. Permit the Parent Company Overhead Expense
Items for any Measurement Period falling on or after December 31, 2006 to exceed
$2,200,000 in the aggregate. For purposes of this paragraph (e), the Parent
Company Overhead Expense Items for any Measurement Period shall be determined on
a stand alone basis for the Parent Company in accordance with GAAP, and shall
exclude (i) all Borrower Overhead Expense Items for such Measurement Period,
(ii) any non-cash charges and expenses related to stock-based compensation
awards made by the Parent Company and its Subsidiaries, and (iii) any other
extraordinary, unusual or non-recurring non-cash charges and expenses of any
type or nature that do not represent cash items in such period or any future
period.
     7.11. WL Transaction Documents; etc. Consent to, or otherwise enter into or
permit, any material amendment, supplement or other modification of any of the
WL Transaction Documents, if such amendment, supplement or modification of any
of such WL Transaction Documents (a) shall have, or (as the case may be) could
reasonably be expected to have, any Material Adverse Effect, or (b) shall
include any material term, covenant or other provision, or

-84-



--------------------------------------------------------------------------------



 



shall otherwise effect any change, that conflicts with any of the material
terms, covenants or other provisions of this Agreement or any of the other Loan
Documents.
     7.12. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
     8.1. Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any of the Principal Companies or other Loan Parties fails
to pay (i) when and as required to be paid hereunder, any amount of principal of
any Loan, or (ii) within three (3) Business Days after the same becomes due, any
interest on any Loan or on any other Obligation or any Fee due under any of the
Loan Documents, or (iii) within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any of the Principal Companies or other Loan
Parties fails to perform or observe any term, covenant or agreement contained in
any of Section 6.3(a), 6.5(a) or 6.11 or Article 7, or any other Event of
Default occurs under any of the other Loan Documents; or
     (c) Other Defaults. Any Loan Party (i) fails to deliver financial
statements to the Administrative Agent in compliance with Section 6.1, and such
failure shall continue for more than fifteen (15) days; or (ii) any Loan Party
fails to perform or observe any other term, covenant or agreement (not otherwise
specified in subclause (i) or in paragraph (a) or paragraph (b) above) contained
in any Loan Document on its part to be performed or observed, and such failure
continues for more than thirty (30) days after the earlier to occur of (A) the
date on which any Responsible Officer of any Loan Party shall obtain knowledge
thereof, or (B) the date on which the Borrower shall receive written notice
thereof from the Administrative Agent or any of the Lenders; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any of the Principal
Companies or other Loan Parties herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made; or
     (e) Cross-Default. (i) Any of the Loan Parties (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise, but, in all cases, after the expiration of
any applicable grace period) in respect of any Indebtedness or Guarantee (other
than Obligations hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn

-85-



--------------------------------------------------------------------------------



 



committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other term, covenant, agreement
or condition relating to any such Indebtedness or Guarantee having an aggregate
principal amount (determined as provided in clause (A)) exceeding the Threshold
Amount or contained in any Instrument evidencing, securing or relating thereto,
or any other event occurs (but, in all cases, after the expiration of any
applicable grace period), the effect of which default or other event is to
cause, or to permit any holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or any trustee or agent on
behalf of any such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any of the Principal Companies or their
Subsidiaries is the Defaulting Party (as defined in such Swap Contract), or
(B) any Termination Event (as so defined) under such Swap Contract as to which
any of the Principal Companies or their Subsidiaries is an Affected Party (as so
defined), and, in either event, the Swap Termination Value owed by any of the
Principal Companies or their Subsidiaries as a result thereof is greater than
the Threshold Amount; or
     (f) Insolvency Proceedings; etc. Any of the Loan Parties institutes or
consents to the institution of any Insolvency Proceedings under any Debtor
Relief Law, or makes any assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of any such Person, and the appointment continues
undischarged or unstayed for more than sixty (60) calendar days; or any
Insolvency Proceedings under any Debtor Relief Law relating to any such Person
or to all or any material part of its Property is instituted without the consent
of such Person and continues undismissed or unstayed for more than sixty
(60) calendar days, or any order for relief is entered in any such Insolvency
Proceeding and not stayed; or
     (g) Inability to Pay Debts; Attachment. (i) Any of the Loan Parties becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
sixty (60) calendar days after its issue or levy; or
     (h) Judgments. There is entered against any of the Loan Parties (i) a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final

-86-



--------------------------------------------------------------------------------



 



judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order (except to
the extent commencement of such enforcement proceedings is in violation of an
order staying enforcement), or (B) there is any period of more than sixty
(60) consecutive calendar days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (A) Any ERISA Event occurs with respect to any Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any of the Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) any of the Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document or any material
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or the payment
and satisfaction in full and in cash of all the Obligations, ceases to be in
full force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or
     (k) Change in Control. There occurs any Change in Control.
     8.2. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the Commitments of each Lender to make any Loans to be
terminated in full, whereupon such Commitments shall be terminated in full;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations owing or payable
hereunder or under any of the other Loan Documents to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each of the Principal Companies; and
     (c) exercise on behalf of itself and each of the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any of the Principal Companies under the
Bankruptcy Code, all of the Commitments and other obligations of each Lender to
make Loans shall automatically terminate in full, and the unpaid principal
amount of all outstanding Loans and all interest and all of the

-87-



--------------------------------------------------------------------------------



 



other Obligations as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
     8.3. Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans and other Obligations have automatically become
immediately due and payable as set forth in the proviso to Section 8.2), any
amounts received on account of any of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 3) payable to the Administrative Agent in its capacity as
such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Lender Counterparties (including Attorney Costs and amounts
payable under Article 3), ratably among the Lenders and the Lender
Counterparties in proportion to the respective amounts described in this clause
Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans or on any of the other Obligations, ratably
among Lenders and the Lender Counterparties in proportion to the respective
amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among Lenders and the Lender Counterparties in
proportion to the respective amounts described in this clause Fourth payable to
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full and in cash, to the Borrower or as otherwise required
by Applicable Law.
ARTICLE 9
ADMINISTRATIVE AGENT.
     9.1. Appointment and Authorization of Administrative Agent. Each of the
Lenders hereby irrevocably appoints NewStar Financial to act on its behalf as
the Administrative Agent hereunder and under each of the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article 9 are solely for
the benefit of the Administrative Agent and the Lenders, and none of the
Principal Companies or other Loan Parties shall have any rights as a third party
beneficiary of any of such provisions.
     9.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

-88-



--------------------------------------------------------------------------------



 



Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with any of the Principal Companies, their
Subsidiaries or their Affiliates as if such Person were not the Administrative
Agent hereunder and without any duty to account therefor to any of the Lenders.
     9.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether any Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by any of the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in any of the other Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or Applicable Law;
     (c) shall not, except as expressly set forth herein or in any of the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Principal Companies
or their Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; and
     (d) shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.2 and 10.1), or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice describing such
Default is given to the Administrative Agent by any of the Principal Companies
or a Lender. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (A) any statement, warranty or representation
made in or in connection with this Agreement or any of the other Loan Documents,
(B) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (D) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other Instrument, or (E) the satisfaction of any
condition set forth in Article 4 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

-89-



--------------------------------------------------------------------------------



 



     9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, Instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of any Loans that by its terms must be fulfilled to the satisfaction
of any Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loans. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.5. Delegation of Duties. The Administrative Agent may perform any or all
of its duties and exercise its rights and powers hereunder or under any of the
other Loan Documents by or through any one or more sub-agents appointed by the
Administrative Agent. Each of the Administrative Agent and such sub-agents may
perform any or all of its duties and exercise its rights and powers by or
through its Related Parties. The exculpatory provisions of this Article 9 shall
apply to each such sub-agent and to the Related Parties of each of the
Administrative Agent and such sub-agents, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
     9.6. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to each of the Lenders and the Principal
Companies. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a financial institution with an office in the United States, or
an Affiliate of any such financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of each of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided, however, that if the Administrative Agent shall notify the Principal
Companies and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice, and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed), and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each of the
Lenders directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such

-90-



--------------------------------------------------------------------------------



 



successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under each of the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.6). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Principal
Companies and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article 9 and Section 10.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
     9.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8. No Other Duties; etc. Anything herein to the contrary notwithstanding,
none of the Lenders holding a title listed on the cover page hereof shall have,
with respect to any such title, any powers, duties or responsibilities of any
kind under this Agreement or any of the other Loan Documents, except in its
capacity, as applicable, as the Administrative Agent hereunder.
     9.9. Administrative Agent May File Proofs of Claim. In case of the pendency
of any Insolvency Proceeding or other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loans or other Obligations shall then be due and payable as herein provided or
by declaration or otherwise, and irrespective of whether the Administrative
Agent shall have made any demand on any of the Principal Companies or other Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claims for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to each of the Lenders
and the Administrative Agent under Section 2.9, Section 3.5 and Section 10.4)
allowed in such Insolvency Proceeding or judicial proceeding; and
     (b) to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;

-91-



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such Insolvency Proceeding or judicial proceeding
is hereby authorized by each of the Lenders to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due Agent under Sections 2.9, 3.5 and 10.4.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any of the Lenders
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any of the Lenders or to authorize the
Administrative Agent to vote in respect of the claim of any of the Lenders in
any such proceeding.
     9.10. Guaranty Agreement Matters. Each of the Lenders hereby irrevocably
authorizes the Administrative Agent, at its option and in its discretion, to
release any of the Guarantors from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary of the Borrower or the Parent Company
as a result of any transactions permitted hereunder. Upon request by the
Administrative Agent at any time, each of the Lenders will confirm in writing
the Administrative Agent’s authority to release any of the Guarantors from its
obligations under the Guaranty Agreement pursuant to this Section 9.10.
     9.11. Collateral Matters.
     (a) Each of the Lenders hereby irrevocably authorizes and directs the
Administrative Agent to enter into the Collateral Documents for the benefit of
such Lender. Each of the Lenders hereby agrees, and each holder of any of the
Notes by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth in Section 10.1, any action taken by the Required Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized by and binding upon each of the Lenders. The Administrative
Agent is hereby authorized (but not obligated) on behalf of each of the Lenders,
without the necessity of any notice to or further consent from any of the
Lenders from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
     (b) Each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its option and in its discretion:
     (i) to release any Liens on any Property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination in full of all
of the Commitments and payment in full and in cash of all of the Obligations
(other than contingent indemnification obligations), (B) that is sold or to be
sold as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, (C) subject to Section 10.1, if approved,
authorized or ratified in writing by the Required Lenders, or (D) in connection
with any foreclosure sale or other disposition of Collateral after the
occurrence of any Event of Default; and

-92-



--------------------------------------------------------------------------------



 



     (ii) to subordinate any Liens on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Liens on such
Property that is permitted by this Agreement or any other Loan Document.
Upon request by the Administrative Agent at any time, each of the Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral pursuant to
this Section 9.11.
     (c) Subject to paragraph (b) above, the Administrative Agent shall (and is
hereby irrevocably authorized by each of the Lenders to) execute such
Instruments as may be necessary to evidence the release or subordination of the
Liens granted to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders herein or pursuant hereto upon the applicable Collateral;
provided that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to or create any liability or entail any
consequence other than the release or subordination of such Liens without
recourse or warranty, and (ii) such release or subordination shall not in any
manner discharge, affect or impair any of the Obligations or any of the Liens
upon (or Obligations of any of the Principal Companies or other Loan Parties in
respect of) any of the interests retained by any of the Principal Companies or
other Loan Parties, including the proceeds of the Disposition, all of which
shall continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Administrative Agent shall be authorized to deduct all expenses
reasonably incurred by the Administrative Agent from the proceeds of any such
sale, transfer or foreclosure.
     (d) The Administrative Agent shall have no obligations whatsoever to any of
the Lenders, or other Persons to assure that the Collateral exists or is owned
by any of the Principal Companies or other Loan Parties or is cared for,
protected or insured, it being understood and agreed that, in respect of the
Collateral, or any act, omission or event related thereto, the duties and
obligations of the Administrative Agent shall be subject always to the
provisions of Section 9.3.
     (e) Each of the Lenders hereby appoints each of the other Lenders as agent
for the purpose of perfecting Lenders’ security interests in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession. Should
any of the Lenders (other than the Administrative Agent) obtain possession of
any such Collateral, such Lender shall notify the Administrative Agent thereof
and, promptly upon the Administrative Agent’s request therefore, shall deliver
such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.
ARTICLE 10
MISCELLANEOUS
     10.1. Amendments; etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any of
the Principal Companies or other Loan Parties therefrom, shall be effective
unless in writing signed by the Required Lenders and the Principal Companies or
the applicable Loan Parties, as the case may be, and

-93-



--------------------------------------------------------------------------------



 



acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
     (a) extend or increase any of the Commitments of any of the Lenders (or
reinstate any of the Commitments terminated pursuant to Section 8.2) without the
written consent of such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding any mandatory prepayments pursuant to Section 2.6) of
principal, interest, Fees or other amounts due to any Lender hereunder or under
any other Loan Document without the written consent of the Lender entitled to
such payment;
     (c) reduce the principal of, or the rate of interest specified herein on,
any of the Loans, any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to waive any Obligations
of the Borrower to pay interest at a default rate pursuant to Section 2.8(c) or
to change the amount of such default rate, or (ii) to amend any financial
covenant hereunder (or any defined term used therein), even if the effect of any
such amendment would be to reduce the rate of interest on any of the Loans or to
reduce any Fees payable hereunder;
     (d) change Section 2.13 or Section 8.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
     (e) change any provision of this Section 10.1 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
     (f) release any Guarantor from the Guaranty Agreement or release the Liens
on all or substantially all of the Collateral in any transaction or series of
related transactions, except in accordance with the terms of this Agreement or
any other Loan Document, without the written consent of each Lender;
and, provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that none of the Commitments of such Lender
may be increased or extended without the written consent of such Lender.

-94-



--------------------------------------------------------------------------------



 



     10.2. Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to any of the Principal Companies or the Administrative Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.2 ; and
     (ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or (as
the case may be) Schedule 10.2.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).
     (b) Electronic Communications. Notices and other communications to Lenders
under this Agreement or any of the other Loan Documents may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided,
however, that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article 2 by electronic communication.
The Administrative Agent or any of the Principal Companies may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Change of Address; etc. Each of the Principal Companies and the
Administrative Agent may change its address, telecopier or telephone number for
notices and

-95-



--------------------------------------------------------------------------------



 



other communications hereunder by notice to the other parties hereto. Each of
Lenders may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent,
and (ii) accurate wire instructions for such Lender.
     (d) Reliance by Agent and Lenders. Each of the Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Borrowing Requests) purportedly given by or on behalf of the Borrower even if
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein. The
Borrower shall indemnify the Administrative Agent and the Lenders and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent that any such losses, costs,
expenses or liabilities resulted from the gross negligence or willful misconduct
of such indemnitee. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.3. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.4. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and its
Affiliates (including the Attorney Costs for the Administrative Agent), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of any of the provisions hereof or thereof (whether or
not any of the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket costs and expenses incurred
by the Administrative Agent or any of the Lenders or Lender Counterparties
(including the Attorney Costs for the Administrative Agent or any of the Lenders
or Lender Counterparties) in connection with the enforcement or protection of
its rights or remedies (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.4, or (B) in connection
with any of the Loans made hereunder, including all such out-of-pocket costs and
expenses incurred during any workout or restructuring in respect of such Loans.
     (b) Indemnification by the Borrower. Without duplication of any
indemnification provided in compliance with the provisions of Article 3, the
Borrower shall indemnify each of the Administrative Agent (and any sub-agent
thereof), the Lenders and the Lender

-96-



--------------------------------------------------------------------------------



 



Counterparties, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
costs and expenses (including the Attorney Costs for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party (other than
another Indemnitee) or by any of the Principal Companies or other Loan Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any Instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, or the consummation of any of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of any of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any Property owned
or operated by any of the Loan Parties, or any Environmental Liability related
in any way to any of the Loan Parties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any of the Principal Companies or other Loan Parties, and regardless
of whether any Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (B) result from a claim
brought by any of the Principal Companies or other Loan Parties against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Principal Company or Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders and other Secured Parties. To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section 10.4 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each of the Lenders and other Secured Parties severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Person’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders and other Secured Parties under this
paragraph (c) are subject to the provisions of Section 2.12(e).
     (d) Waiver of Consequential Damages; etc. To the fullest extent permitted
by Applicable Law, none of the parties hereto shall assert, and each of the
parties hereto hereby waives, any claim against any other party hereto on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any Instrument

-97-



--------------------------------------------------------------------------------



 



contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of any of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, unless such damages resulted from
the gross negligence or willful misconduct of such Indemnitee.
     (e) Payments. All amounts due under this Section 10.4 shall be payable not
later than ten (10) Business Days after demand therefor.
     (f) Survival. The agreements in this Section 10.4 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination in full of all of the Commitments and the payment, satisfaction or
discharge in full of all the other Obligations.
     10.5. Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     10.6. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Principal Companies or other Loan Parties may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder, except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this
Section 10.6, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.6, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section 10.6 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 10.6 and, to the extent

-98-



--------------------------------------------------------------------------------



 



expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitments and the Loans
at the time owing to it, and except in the case of an assignment to any Lender
or an Affiliate of any Lender, the aggregate amount of the Commitments (which
for this purpose includes Loans outstanding thereunder) or, if the Commitments
are not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if the “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $250,000 unless, so
long as no Event of Default has occurred and is continuing, each of the
Administrative Agent and the Borrower otherwise consent (each such consent not
to be unreasonably withheld or delayed); (ii) except in the case of an
assignment to any Lender or an Affiliate of any Lender, each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitments assigned; (iii) so long as no Event of Default has occurred
and is continuing, any assignment of any Commitments must be approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld or delayed), unless the Person that is the proposed assignee is itself
a Lender or an Affiliate of a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with, unless the Administrative Agent shall otherwise
agree, a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section 10.6, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 3.1,
3.4, 3.5, and 10.4 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request and following the delivery
to the Administrative Agent of the original Note issued to the assignor Lender,
if any, the Borrower (at its expense) shall execute and deliver a replacement
Note to the assignee Lender. Any assignment or transfer by any Lender of rights
or obligations under this Agreement that does not comply with this paragraph (b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.6.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Principal Companies, shall maintain at the Administrative
Agent’s Office a copy of each

-99-



--------------------------------------------------------------------------------



 



Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Principal Companies, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Principal Companies, at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any of the Principal Companies or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries or a Person that is not a United
States person (as defined in Section 7701(a)(30) of the Code)) (each, a
“Participant”) in all or any portion of such Lender’s rights and/or obligations
under this Agreement (including all or any portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) each of the Principal Companies, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or Instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or Instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (c), (d) or (e) of
Section 10.1 that affects such Participant. Subject to paragraph (e) of this
Section 10.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.1 or 3.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender or its Affiliate,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or to any financial institution providing financing to such Lender or its
Affiliate; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

-100-



--------------------------------------------------------------------------------



 



     (g) Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Deemed Consent of Borrower. If the consent of the Borrower to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshold specified in
clause (i) of the proviso to the first sentence of Section 10.6(b)), the
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date notice thereof has been delivered to the Borrower by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such tenth Business Day.
     10.7. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
(i) to its Affiliates and to financial institutions providing financing to any
of such Lenders or its Affiliates, and (ii) to its and their respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made under
subclause (i) or (ii) of this clause (a) will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any rights or remedies hereunder or under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of any rights or remedies hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.7, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any of the Loan Parties and its
obligations, (g) with the consent of the Borrowers, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.7, or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than any Loan Party; provided, however, that, unless specifically
prohibited by Applicable Law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
or subpoena for disclosure of any such non-public information prior to the
disclosure of such Information. For purposes of this Section 10.7, “Information”
means all information received from any of the Principal Companies or their
Subsidiaries relating to any of the Principal Companies or their Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lenders on a nonconfidential basis
prior to disclosure by any of the Principal

-101-



--------------------------------------------------------------------------------



 



Companies or their Subsidiaries, provided that, in the case of information
received from any of the Principal Companies or their Subsidiaries after the
date hereof, other than financial information and customer information (which
shall in all cases be treated as confidential even if not specifically
identified as such), such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.7 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent and the Lenders acknowledges that (A) the Information may
include material non-public information concerning the Principal Companies or
their Subsidiaries, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information, and (C) it will
handle such material non-public information in accordance with Applicable Law,
including Federal and state securities law. The agreements in this Section 10.7
shall survive any assignment by any Lender, any sale of any participation by a
Lender, any replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.
     10.8. Rights of Setoff. If any Event of Default shall have occurred and be
continuing, each of the Lenders and its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
Obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any of the Principal Companies
or other Loan Parties against any and all of the obligations of such Principal
Companies or such Loan Parties now or hereafter existing under this Agreement or
any other Loan Document to such Lender or any such Affiliate, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Principal Company
or such Loan Party may be contingent or unmatured or are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section 10.8 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or its respective Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
     10.9. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans, or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

-102-



--------------------------------------------------------------------------------



 



     10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
     10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13. Replacement of Lenders. If (i) any Lender or any participant of such
Lender requests compensation under Section 3.4, or (ii) if the Borrower is
required to pay any additional amount to any Lender or any participant of such
Lender or any Governmental Authority for the account of any Lender or any
participant of such Lender pursuant to Section 3.1, or (iii) if any Lender is a
Defaulting Lender, then the Borrower may, at its sole cost, expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, however,
that:
     (a) such Lender shall, upon completion of such assignment, have received
payment in full in cash of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.1 or Section 3.5) from the assignee (to the extent of such

-103-



--------------------------------------------------------------------------------



 



outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
     (b) in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (c) such assignment does not conflict with any Applicable Laws or
guidelines, directives or requests of, or agreements with, any Governmental
Authority (whether or not having the force of law).
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14. Governing Law; Jurisdiction; etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION.. EACH OF THE PRINCIPAL COMPANIES AND THE
OTHER LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE PRINCIPAL COMPANIES OR OTHER LOAN PARTIES OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE PRINCIPAL COMPANIES AND THE OTHER LOAN
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY

-104-



--------------------------------------------------------------------------------



 



OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each of the Principal Companies, which information includes the name
and address of each of the Principal Companies and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
of the Principal Companies in accordance with the Act.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-105-



--------------------------------------------------------------------------------



 



**Signature Pages to Credit Agreement follow**

-106-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this CREDIT AGREEMENT to
be duly executed as of the date first above written.

                  The Borrower:    
 
                W LAB ACQUISITION CORP.    
 
           
 
  By:   /s/ Michael P. Muldowney    
 
           
 
      Name: Michael P. Muldowney    
 
      Title:   CEO    
 
                The Parent Company:    
 
                NEXTERA ENTERPRISES, INC.    
 
           
 
  By:   /s/ Michael P. Muldowney    
 
           
 
      Name: Michael P. Muldowney    
 
      Title:   President & CFO    
 
                The Administrative Agent:    
 
                NEWSTAR FINANCIAL, INC.    
 
           
 
  By:   /s/ Mark D. Cordes    
 
           
 
      Name: Mark D. Cordes    
 
      Title:   Managing Director    

**Signature Page to Credit Agreement follows**
***Signature Page to Credit Agreement***

-107-



--------------------------------------------------------------------------------



 



                      The Lenders:    
 
                    NEWSTAR CP FUNDING LLC    
 
                    By:   NewStar Financial, Inc.,             as its designated
Manager    
 
               
 
      By:   /s/ Mark D. Cordes    
 
               
 
          Name: Mark D. Cordes    
 
          Title:    Managing Director    
 
                    NEWSTAR WAREHOUSE FUNDING
2005 LLC    
 
                    By:   NewStar Financial, Inc., as its Manager    
 
               
 
      By:   /s/ Mark D. Cordes    
 
               
 
          Name: Mark D. Cordes    
 
          Title:   Managing Director    

***Signature Page to Credit Agreement***

-108-